Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 1 of 61 Page ID #:2432



                            UNITED STATES DISTRICT COURT

               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

                            HONORABLE JOHN A. KRONSTADT

                      UNITED STATES DISTRICT JUDGE PRESIDING

                                          - - -



           MS. J.P., ET AL.,                   )
                                               )
                           PLAINTIFFS,         )
                                               )
           VS.                                 ) CV18-06081-JAK
                                               )
           JEFFERSON B. SESSIONS, ET AL.,      )
                                               )
                           DEFENDANTS.         )
           ____________________________________)




                       REPORTER'S TRANSCRIPT OF PROCEEDINGS

                               LOS ANGELES, CALIFORNIA

                         MONDAY, JANUARY 7, 2019; 10:30 AM




                    ________________________________________

                         ALEXANDER T. JOKO, CSR NO. 12272
                          FEDERAL OFFICIAL COURT REPORTER
                         350 WEST FIRST STREET, ROOM 4311
                               LOS ANGELES, CA 90012
                                  AJ_CSR@YAHOO.COM
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 2 of 61 Page ID #:2433



   1       APPEARANCES OF COUNSEL:

   2       FOR PLAINTIFFS:        DANIEL C. CRAIG
                                  SIDLEY AUSTIN LLP
   3                              ONE SOUTH DEARBORN
                                  CHICAGO, IL 60603
   4
                                  MARK D. ROSENBAUM
   5                              PUBLIC COUNSEL
                                  610 SOUTH ARDMORE AVENUE
   6                              LOS ANGELES, CA 90005

   7                              MICHAEL C. ANDOLINA
                                  SIDLEY AUSTIN LLP
   8                              ONE SOUTH DEARBORN STREET
                                  CHICAGO, IL 60603
   9
                                  SEAN A. COMMONS
  10                              SIDLEY AUSTIN LLP
                                  555 WEST FIFTH STREET
  11                              SUITE 4000
                                  LOS ANGELES, CA 90013-1010
  12

  13       FOR DEFENDANTS:        (TELEPHONIC)

  14                              MICHAEL C. HEYSE
                                  MICHELLE R. SLACK
  15                              DANIEL GOLDMAN
                                  LANCE LOMOND JOLLEY
  16                              SCOTT MICHAEL MARCONDA
                                  U.S. DEPARTMENT OF JUSTICE
  17                              CIVIL DIVISION - OIL
                                  PO BOX 878 BEN FRANKLIN STATION
  18                              WASHINGTON, DC 20044

  19

  20

  21

  22

  23

  24

  25
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 3 of 61 Page ID #:2434
                                                                               3

   1            LOS ANGELES, CALIFORNIA; MONDAY, JANUARY 7, 2019

   2
                                       10:30 AM
   3
                                       - - - - -
   4

   5

   6                  THE COURT:     ITEM NO. 5, CV18-06081, MS. J.P.,

   7       ET AL., V. JEFFERSON B. SESSIONS, ET AL.

   8                        WOULD YOU STATE YOUR APPEARANCES, PLEASE,

   9       STARTING WITH PLAINTIFF'S COUNSEL.

  10                  MR. CRAIG:     GOOD MORNING, YOUR HONOR.        DANIEL

  11       CRAIG ON BEHALF OF THE PLAINTIFFS.

  12                        WITH ME ARE MY COLLEAGUES, MICHAEL

  13       ANDOLINA, SEAN COMMONS AND MARK ROSENBAUM OF PUBLIC

  14       COUNSEL.

  15                  THE COURT:     GOOD MORNING TO ALL OF YOU.         THANK

  16       YOU.

  17                        AND FOR THE DEFENDANTS?

  18                  MR. HEYSE:     GOOD MORNING, YOUR HONOR.        MICHAEL

  19       HEYSE ON BEHALF OF DEFENDANTS.

  20                        AND ALSO ON THE LINE ARE MICHELLE SLACK,

  21       DAN GOLDMAN, SCOTT MARCONDA AND LANCE JOLLEY.

  22                  THE COURT:     GOOD MORNING TO ALL OF YOU.

  23                        PLEASE KEEP YOUR VOICE UP, MR. HEYSE, SO

  24       WE CAN HEAR YOU.      YOU ARE A LITTLE QUIET THERE.

  25                  MR. HEYSE:     OKAY.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 4 of 61 Page ID #:2435
                                                                               4

   1                  THE COURT:     THAT'S BETTER.      THANK YOU.

   2                        YOU CAN BE SEATED, UNLESS THERE'S

   3       SOMETHING NEW?

   4                  MR. CRAIG:     THANK YOU, YOUR HONOR.

   5                  THE COURT:     AND, MR. HEYSE AND MR. GOLDMAN AND

   6       MR. JOLLEY AND MS. SLACK, ANYTIME ANY OF YOU SPEAKS BY

   7       PHONE, PLEASE FIRST IDENTIFY YOURSELF BY NAME SO THAT

   8       THE REPORTER KNOWS WHO IS SPEAKING.

   9                        AND, SECOND, THANK YOU FOR -- I KNOW THAT

  10       THERE'S BEEN SOME ADMINISTRATIVE CHALLENGES TO YOUR

  11       ATTENDING.     SO THANK YOU FOR ATTENDING TODAY BY

  12       TELEPHONE.

  13                  MR. HEYSE:     THANK YOU, YOUR HONOR, FOR

  14       ACCOMMODATING OUR NEED TO APPEAR TELEPHONICALLY.             THIS

  15       IS DEFINITELY NOT OUR PREFERRED MANNER OF APPEARANCE,

  16       SO THANK YOU.

  17                  THE COURT:     YOU'RE WELCOME.

  18                        WHAT I'D LIKE TO START WITH IS -- WE HAD

  19       A LENGTHY HEARING, AND I'M AWARE OF THE ISSUES THAT

  20       ARE -- WE DISCUSSED PREVIOUSLY.         AND I'M MINDFUL OF THE

  21       RECENT CASE CITATION THAT THE UNITED STATES HAS

  22       SUBMITTED, THE DISTRICT COURT'S DECISION IN THE

  23       DOE V. SHENANDOAH VALLEY CASE.

  24                        BUT BEFORE WE TURN TO THE MOTION TO

  25       DISMISS ISSUES, I WANTED TO KNOW A COUPLE OF THINGS.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 5 of 61 Page ID #:2436
                                                                                5

   1                        FIRST, I PREVIOUSLY RECEIVED SUPPLEMENTAL

   2       INFORMATION CONCERNING THE MEMBERS OF THE PUTATIVE

   3       CLASS, INCLUDING THOSE WHO WERE DETAINED.

   4                        ARE THOSE WHO WERE PREVIOUSLY IDENTIFIED

   5       AS BEING DETAINED STILL BEING DETAINED, AS FAR AS YOU

   6       KNOW, MR. HEYSE?

   7                  MR. HEYSE:     AT THIS TIME, WE ARE WORKING ON

   8       UPDATING THAT INFORMATION.        UNFORTUNATELY, GIVEN THE

   9       SHUTDOWN, THAT IS RATHER DIFFICULT.

  10                        THERE ARE FOLKS OVER AT HHS AND DHS THAT

  11       ARE WORKING TOGETHER ON THAT, KEEPING THAT UP TO DATE.

  12                        BUT IN TERMS OF GETTING A REPORT OUT, WE

  13       HAD HOPED TO GET SOMETHING BEFORE THE HEARING TODAY.

  14       WE'RE HOPING TO GET SOMETHING TO THE COURT SOON ON

  15       THAT.

  16                  THE COURT:     DO YOU HAVE ANY TIME ESTIMATE?

  17                  MR. HEYSE:     GIVEN THE SHUTDOWN, IT'S HARD TO

  18       SAY.

  19                        I THINK WE CAN HAVE SOMETHING SOON.           I'M

  20       HESITANT TO PROMISE ANYTHING GIVEN THE SITUATION.

  21                        I WOULD SAY NO LATER THAN TWO WEEKS, 14

  22       DAYS.

  23                  THE COURT:     OKAY.    AND I KNOW YOU'RE LOOKING

  24       FOR THE DATA, SO I'M NOT ASKING -- SO IN ASKING THIS

  25       QUESTION, I'M NOT ASKING YOU TO GUESS.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 6 of 61 Page ID #:2437
                                                                              6

   1                        BUT DO YOU HAVE ANY REASON, AT THIS

   2       POINT, TO -- A REASONABLE BASIS TO CONCLUDE THAT

   3       THERE'S -- THAT NONE OF THESE PERSONS IN THE -- HAVE

   4       BEEN IDENTIFIED AS STILL BEING DETAINED?

   5                   MR. HEYSE:    NONE STILL DETAINED?       I, HONESTLY,

   6       DON'T HAVE THE MEANS TO SAY AT THIS TIME EXACTLY HOW

   7       MANY ARE.

   8                        IS IT NONE, AGAIN (INAUDIBLE) TO ME AS

   9       SAYING 38.     I DON'T KNOW.

  10                   THE COURT:    OKAY.    THAT'S FINE.

  11                        MR. CRAIG, WHO WILL BE ADDRESSING,

  12       INITIALLY, ISSUES FOR THE PLAINTIFFS?

  13                   MR. CRAIG:    I WILL, YOUR HONOR.

  14                   THE COURT:    AGAIN, I'M NOT QUITE AT THE ISSUES

  15       EXPRESSLY FOR TODAY YET.        BUT IF A CLASS WERE

  16       CERTIFIED, AND COMMUNICATION WITH CLASS MEMBERS WERE

  17       DEEMED NECESSARY, DO YOU HAVE A METHOD OF DOING THAT?

  18                   MR. CRAIG:    WE BELIEVE THAT THE GOVERNMENT HAS

  19       A METHOD OF DOING THAT.        THE REASON WE THINK SO IS,

  20       MANY OF THE CLASS MEMBERS ARE IN IMMIGRATION OR

  21       ASYLUM-RELATED PROCEEDINGS.        I.C.E. TRACKS THOSE -- AS

  22       THE PARTIES OF THOSE PROCEEDINGS, THEY KNOW WHERE

  23       THEY'RE PENDING.      THEY NOW HOW TO GET NOTICE TO THEM.

  24                        AND I WILL NOTE THAT, IN THE MS. L. CASE

  25       THAT'S PENDING BEFORE JUDGE SABRAW, THERE'S BEEN A
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 7 of 61 Page ID #:2438
                                                                               7

   1       SETTLEMENT.     AND THE GOVERNMENT HAS AGREED AS -- OR I

   2       DON'T KNOW IF THEY HAVE AGREED, BUT HAVE BEEN ORDERED

   3       TO --

   4                  THE COURT:     SLOW DOWN.

   5                  MR. CRAIG:     I WILL, YOUR HONOR.

   6                        THE GOVERNMENT IS TO BE PROVIDING NOTICE

   7       TO THE MEMBERS OF THE CLASSES THAT WERE SUBJECT TO THAT

   8       SETTLEMENT.

   9                  THE COURT:     IF A CLASS WERE CERTIFIED HERE, IS

  10       IT YOUR EXPECTATION THAT THE PLAINTIFFS WOULD AGREE

  11       TO -- LET ME PUT IT DIFFERENTLY.

  12                        IT'S COMMON IN A CLASS ACTION FOR

  13       COMMUNICATIONS WITH CLASS MEMBERS NOT TO BE MADE BY THE

  14       DEFENDANT.

  15                        SO YOU ANTICIPATE THAT THERE WOULD BE AN

  16       ADMINISTRATIVE PROCESS PURSUANT TO WHICH COMMUNICATION

  17       COULD OCCUR, IF THE CLASS WERE CERTIFIED?

  18                  MR. CRAIG:     YES, YOUR HONOR.

  19                  THE COURT:     MR. HEYSE, DO YOU AGREE WITH THAT?

  20                  MR. HEYSE:     AT THIS TIME -- I MEAN, GIVEN A

  21       LOT OF OUR ARGUMENTS HERE DEAL WITH HOW SIMILAR THIS

  22       CASE IS TO MS. L., AT THE SAME TOKEN, THE

  23       COMMUNICATIONS IN MS. L., THE AGREEMENT BY THE

  24       GOVERNMENT THERE TO COMMUNICATE WITH THE AFFECTED

  25       INDIVIDUALS IS UNDER A DIFFERENT CIRCUMSTANCE.             THAT'S
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 8 of 61 Page ID #:2439
                                                                              8

   1       ABOUT REUNIFYING THEM WITH, YOU KNOW, THE PARENTS AND

   2       CHILDREN.

   3                        YOU ALSO HAVE A LOT OF PEOPLE THAT ARE

   4       OUT OF THE COUNTRY.       SO THOSE ISSUES, THAT'S ALL PART

   5       OF THAT CASE.     WHETHER OR NOT WE WOULD BE EXPECTED TO

   6       DO THE PLAINTIFF'S JOB, IN ESSENCE, CONTACTING THE

   7       PEOPLE THAT THEY WANT TO REPRESENT, AGAIN, FROM THE

   8       SOUND OF IT, IT SOUNDS VERY DUPLICATIVE OF WHAT'S GOING

   9       ON IN MS. L.

  10                        TO THE EXTENT WE CAN FACILITATE, AGAIN, I

  11       CAN'T AGREE TO THESE THINGS WITHOUT TAKING THAT BACK TO

  12       OUR CLIENTS.

  13                   THE COURT:    NO, I UNDERSTAND.

  14                        I'M NOT HERE TO HAVE YOU ARGUE ABOUT THE

  15       FIRST TO FILE.

  16                        IF I CONCLUDE THAT -- AGREE WITH YOU,

  17       MR. HEYSE, ON FIRST TO FILE, THEN THERE WOULDN'T BE AN

  18       ISSUE HERE.

  19                        IF I, ULTIMATELY, WERE TO DISAGREE WITH

  20       YOU ON THAT AND STILL PROCEED, THEN THERE WOULD BE A

  21       POTENTIAL OVERLAPPING ISSUE IN TERMS OF HOW BEST TO

  22       COMMUNICATE WITH MEMBERS OF THE CLASS.           SO I'M JUST

  23       THINKING ABOUT THAT ADMINISTRATIVELY.

  24                        SO LET ME ASK YOU A DIFFERENT QUESTION.

  25       IT'S BEEN -- AS IT HAS BEEN MENTIONED ALREADY, THE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 9 of 61 Page ID #:2440
                                                                              9

   1       MS. L. -- THE PARTIES IN MS. L. REACHED A SETTLEMENT.

   2       THAT'S GOOD.

   3                        HAVE THE PARTIES HERE -- I'M NOT ASKING

   4       ABOUT THE SUBSTANCE OF ANY DISCUSSION, BUT HAVE THERE

   5       BEEN ANY DISCUSSIONS BETWEEN THE PARTIES IN THIS ACTION

   6       ABOUT TRYING TO RESOLVE IT?

   7                   MR. CRAIG:    THERE HAVE BEEN LIMITED

   8       DISCUSSIONS, YOUR HONOR, THAT WERE ULTIMATELY NOT

   9       FRUITFUL.

  10                   THE COURT:    WHEN DID THEY CONCLUDE?

  11                   MR. CRAIG:    I BELIEVE -- I WAS NOT PARTY TO

  12       THOSE DISCUSSIONS, BUT I BELIEVE IT WAS A MONTH OR TWO

  13       AGO.

  14                   THE COURT:    AFTER OR BEFORE MS. L. WAS

  15       SETTLED?

  16                   MR. CRAIG:    I'M NOT CERTAIN, YOUR HONOR.

  17                   THE COURT:    MR. HEYSE, DO YOU KNOW?

  18                   MR. HEYSE:    IT WAS ACTUALLY MORE RECENT THAN

  19       THAT.   I THINK OUR LAST COMMUNICATION ON THIS WAS

  20       PRETTY CLOSE TO AROUND THE CHRISTMAS HOLIDAYS.

  21                        AND, YES, IT WAS SUBSEQUENT TO THE MS. L.

  22       SETTLEMENT.

  23                   THE COURT:    AGAIN, I'M NOT ASKING ABOUT THE

  24       SUBSTANCE OF ANY COMMUNICATIONS; BUT, MR. HEYSE, DO YOU

  25       THINK THAT THERE WOULD BE A VALUE IN SOME FURTHER
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 10 of 61 Page ID #:2441
                                                                             10

    1      DISCUSSIONS?

    2                        AND, IF SO, AT WHAT POINT?

    3                  MR. HEYSE:     THE GOVERNMENT'S RESPONSE --

    4      AGAIN, I'M TRYING TO AVOID GETTING INTO THE MERITS OF

    5      WHAT WE DISCUSSED.

    6                        THE GOVERNMENT'S RESPONSE TO THE

    7      PLAINTIFF'S OFFER WAS, THAT WE DID NOT ACCEPT THEIR

    8      INITIAL OFFER.      BUT WE WERE OPEN TO HEARING ANOTHER

    9      PROPOSAL FROM THEM, A DIFFERENT ONE, AND DIDN'T RECEIVE

   10      ANY RESPONSE TO THAT.

   11                  THE COURT:     OKAY.   HAVE ANY OF YOUR -- WELL,

   12      MR. HEYSE, WERE YOU INVOLVED IN THE DISCUSSIONS IN

   13      MS. L.?

   14                  MR. HEYSE:     NO.

   15                  THE COURT:     OKAY.   DO YOU THINK THAT, IF THERE

   16      WERE TO BE FURTHER DISCUSSIONS OF TRYING TO RESOLVE

   17      THIS MATTER, IT WOULD BE PRODUCTIVE TO HAVE A

   18      FACILITATOR, A BENCH OFFICER OR ANOTHER PERSON?

   19                  MR. HEYSE:     I'M HESITANT TO SAY "NO" HAVING

   20      PARTICIPATED IN MEDIATIONS AND THE LIKE IN THE PAST,

   21      MANY OF THEM.      IN THIS SITUATION, I FEEL -- WITHOUT A

   22      RESPONSE FROM THE PLAINTIFFS AS TO OUR LAST MESSAGE ON

   23      THIS SUBJECT, I'M NOT SURE IT WOULD BE FRUITFUL.

   24                  THE COURT:     I DIDN'T MEAN TO SAY THAT.        I JUST

   25      WANT TO KNOW IF BOTH SIDES THOUGHT IT WOULD BE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 11 of 61 Page ID #:2442
                                                                             11

    1      PRODUCTIVE TO HAVE SOME FURTHER DISCUSSIONS, THEN MY

    2      QUESTION WOULD BE, DO YOU THINK IT WOULD BE VALUABLE TO

    3      HAVE THEM FACILITATED OR IS THAT SOMETHING YOU DON'T

    4      THINK YOU CAN DETERMINE UNTIL YOU KNOW WHERE THE

    5      PARTIES -- YOU KNOW THE PARTIES' RESPECTIVE POSITIONS?

    6                  MR. HEYSE:     I'D AGREE WITH THE LATTER.        I

    7      THINK WE NEED SOME INDICATION OF A WILLINGNESS TO

    8      NEGOTIATE, PUT IT THAT WAY.

    9                  THE COURT:     MR. CRAIG?

   10                  MR. CRAIG:     OF COURSE WE'RE ALWAYS WILLING TO

   11      NEGOTIATE AND INTERESTED IN RESOLVING CASES BY

   12      NEGOTIATION.     BUT, AGAIN, WITHOUT GETTING INTO THE

   13      SUBSTANCE OF THE NEGOTIATIONS, THE PARTIES ARE VERY FAR

   14      APART.

   15                        IF THE COURT WISHES, WE'LL BE HAPPY TO

   16      MAKE A COUNTER-PROPOSAL.        I THINK IT'S LIKELY TO RESULT

   17      IN AN IMPASSE AND NOT ONE THAT'S EASILY BRIDGED.

   18                  THE COURT:     IF YOU MADE A COUNTER-PROPOSAL,

   19      AND MR. HEYSE AND HIS COLLEAGUES AND OTHERS WITH WHOM

   20      THEY'RE WORKING CONCLUDED THAT SOME FURTHER DISCUSSIONS

   21      MIGHT BE PRODUCTIVE, DO YOU HAVE A VIEW ON WHETHER

   22      WORKING WITH A BENCH OFFICER OR OTHER FACILITATOR WOULD

   23      BE PRODUCTIVE?

   24                  MR. CRAIG:     THAT PROBABLY WOULD BE PRODUCTIVE

   25      IF THE GOVERNMENT IS OF THE VIEW THAT THERE'S A GAP
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 12 of 61 Page ID #:2443
                                                                             12

    1      THAT CAN BE BRIDGED HERE.          IT'S ALWAYS GOOD TO HAVE A

    2      THIRD PARTY.

    3                  THE COURT:     OKAY.    THANK YOU.    LET ME TURN TO

    4      ONE OTHER QUESTION.

    5                        THERE WAS -- I BELIEVE THERE WAS SOME

    6      RECENT REPORTING ABOUT A CONGRESSIONAL APPROPRIATION OF

    7      APPROXIMATELY $4 MILLION TO BE USED FOR CERTAIN

    8      PURPOSES.

    9                        ARE YOU AWARE OF THAT, MR. HEYSE?

   10                  MR. HEYSE:     YES.    I BELIEVE WE REFERENCED THAT

   11      IN OUR -- YES, YOUR HONOR.          I BELIEVE WE REFERENCED

   12      THAT IN OUR LAST FILING WITH THE COURT.           NOT THE

   13      SHENANDOAH CASE, BUT THE LAST ONE BEFORE THAT.              I THINK

   14      IT WAS OUR LAST JOINT REPORT REGARDING THE NUMBERS YOUR

   15      HONOR HAD ASKED ABOUT.

   16                  THE COURT:     ALL RIGHT.    AND ARE THOSE -- DO

   17      YOU KNOW THE STATUS OF THAT APPROPRIATION, IN LIGHT OF

   18      THE CURRENT FISCAL CIRCUMSTANCES?

   19                  MR. HEYSE:     I BELIEVE THOSE COUNT AS

   20      ALREADY -- IF NOT AVAILABLE, ALREADY EXPENDED FUNDS.

   21      THAT WAS FOR A PRIOR APPROPRIATION FOR HHS.            I DON'T

   22      KNOW -- I DON'T BELIEVE HHS IS AFFECTED BY THE CURRENT

   23      SHUTDOWN.     IT'S A -- UNFORTUNATELY, WE ARE.         BUT I

   24      THINK IT'S ONLY ROUGHLY 25 PERCENT OF THE GOVERNMENT.

   25      AND I BELIEVE HHS IS FUNDED.          I'M NOT CERTAIN ON THAT.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 13 of 61 Page ID #:2444
                                                                               13

    1                        BUT EITHER WAY, I THINK THAT GRANT WAS

    2      ALREADY GIVEN.      AND I THINK IT WAS IN PLACE AS OF

    3      DECEMBER 1ST.      I BELIEVE IT WAS REFERENCED IN OUR

    4      FILINGS.

    5                  THE COURT:     DO YOU KNOW WHETHER THOSE FUNDS

    6      HAVE ALREADY BEEN EXPENDED OR ALLOCATED?

    7                  MR. HEYSE:     I DON'T KNOW FOR CERTAIN.        I CAN

    8      CERTAINLY CHECK, BUT I WOULD BELIEVE SO BASED ON MY

    9      UNDERSTANDING OF HOW THIS WORKS.          BUT I CAN CERTAINLY

   10      CONFIRM THAT.

   11                  THE COURT:     IF YOU WOULD, I WOULD APPRECIATE

   12      THAT.

   13                        MR. CRAIG, DO YOU HAVE ANY INSIGHT ON

   14      THAT?

   15                  MR. CRAIG:     I'M NOT CERTAIN IF THEY HAVE BEEN

   16      EXPENDED OR NOT, YOUR HONOR.

   17                  THE COURT:     OKAY.   JUST A MINUTE.

   18                  MR. HEYSE:     I'M HEARING FROM CO-COUNSEL THAT

   19      HHS IS CURRENTLY FUNDED.

   20                  THE COURT:     WITH RESPECT TO THIS $4 MILLION

   21      AMOUNT, HAS THAT -- IT HAS BEEN PROVIDED TO HHS AND HAS

   22      IT BEEN EXPENDED, OR YOU DON'T KNOW?

   23                  MR. HEYSE:     I BELIEVE IT'S HHS TAKING MONEY

   24      OUT OF ITS OWN BUDGET.        IT'S A CONGRESSIONAL

   25      AUTHORIZATION TO SPEND IN A CERTAIN (INAUDIBLE) WAY.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 14 of 61 Page ID #:2445
                                                                             14

    1      IT WAS A GRANT THAT HHS GAVE OUT TO COMMUNITY

    2      PROVIDERS.

    3                  THE COURT:     OKAY.   DO YOU KNOW WHETHER --

    4      OKAY.

    5                        WELL, THE QUESTION IS, DO YOU KNOW

    6      WHETHER THOSE FUNDS THEN HAVE BEEN DISTRIBUTED?

    7                  MR. HEYSE:     I DO NOT.    I CAN CERTAINLY ASK.

    8                  THE COURT:     THANK YOU.

    9                        BEFORE WE TURN TO THE MOTION TO DISMISS,

   10      ONE OTHER QUESTION FOR YOU.

   11                        IF THE MOTION -- IF THIS MATTER WERE TO

   12      PROCEED ON THE MERITS, MR. CRAIG, DO YOU HAVE A TIME

   13      ESTIMATE FOR THE AMOUNT OF TIME THAT WOULD BE REQUIRED

   14      BETWEEN NOW AND TRIAL?

   15                  MR. CRAIG:     WE OBVIOUSLY HAVE A STRONG

   16      INTEREST, YOUR HONOR, IN MOVING THIS TO TRIAL AS

   17      EXPEDITIOUSLY AS POSSIBLE.

   18                        WE THINK THERE WOULD BE CERTAINLY SOME

   19      DISCOVERY NECESSARY.

   20                        WE THINK THAT IS SOMETHING THAT COULD

   21      BE -- JUST SORT OF A BACK-OF-THE-ENVELOPE CALCULATION,

   22      MY ESTIMATE WOULD BE THREE TO SIX MONTHS FOR WRITTEN

   23      DISCOVERY.     AND, HOPEFULLY, BY THE END OF THE SIX-MONTH

   24      PERIOD, ANY DEPOSITIONS THAT NEED TO BE TAKEN.

   25                        OBVIOUSLY, WE ARE EAGER TO MOVE THIS JUST
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 15 of 61 Page ID #:2446
                                                                             15

    1      AS QUICKLY AS POSSIBLE AND ARE NOT INTERESTED IN

    2      DRAGGING THINGS OUT.       OUR CLIENTS ARE SEEKING RELIEF AS

    3      EXPEDITIOUSLY AS POSSIBLE.

    4                  THE COURT:     ALL RIGHT.    WELL, IF THAT

    5      ESTIMATE -- ASSUMING, AGAIN, THAT THIS WERE TO --

    6      PUTTING ASIDE THE AMOUNT OF TIME THAT'S NECESSARY

    7      BETWEEN NOW AND WHEN AN ORDER ISSUES ON THE MOTION TO

    8      DISMISS, AND JUST ASSUMING, HYPOTHETICALLY, THE MATTER

    9      WERE TO -- THAT THE MOTION WERE DENIED, THEN IF IT TOOK

   10      THREE TO SIX MONTHS FROM THEN TO CONDUCT WRITTEN

   11      DISCOVERY AND THEN DEPOSITIONS, DO YOU THINK IT'S

   12      REALISTIC THAT YOU WOULD BE READY FOR TRIAL SOONER THAN

   13      12 MONTHS FROM NOW?

   14                  MR. CRAIG:     I THINK SO, YOUR HONOR.

   15                        AND, PERHAPS, YOU KNOW, ANOTHER TWO

   16      MONTHS AFTER THE SIX, SO WE'RE GETTING TO SEVEN OR

   17      EIGHT MONTHS TO PREPARE FOR TRIAL.          THIS IS, LIKE I

   18      SAID, A HIGH PRIORITY FOR OUR CLIENTS.           AND WE WILL

   19      BRING THE RESOURCES THAT NEED TO BE BROUGHT TO BEAR.

   20                  THE COURT:     MR. HEYSE, DO YOU HAVE ANY TIME

   21      ESTIMATES?

   22                  MR. HEYSE:     GOING BACK TO THE TIME ESTIMATES

   23      WE'VE ALREADY DISCUSSED THAT PREDATE THE MOTION TO

   24      DISMISS, I BELIEVE BACK IN AUGUST, WE HAD DISCUSSED A

   25      DISCOVERY SCHEDULE AND A TRIAL SCHEDULE.            AND I THINK
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 16 of 61 Page ID #:2447
                                                                             16

    1      OUR PROPOSED TRIAL DATE AT THAT TIME WAS APRIL 2020.

    2      SO EIGHT MONTHS FROM NOW IS ONLY SEPTEMBER 2019.             SO

    3      THAT'S A PRETTY AGGRESSIVE ACCELERATION.

    4                        DISCOVERY-WISE, WE'RE LOOKING AT -- YOU

    5      KNOW, AGAIN, THIS DEPENDS ON A LOT OF CONTINGENT

    6      EVENTS.     IF THE COURT CERTIFIES THE CLASS, IT DEPENDS

    7      ON WHETHER THE CLASS IS CERTIFIED AS IS, HOW MANY

    8      PEOPLE ARE INVOLVED THERE.         POTENTIALLY LOOKING AT A

    9      VERY LARGE NUMBER OF NOT ONLY DOCUMENTS, BUT ALSO

   10      DEPOSITIONS AND GOING ACROSS SEVERAL GOVERNMENT

   11      AGENCIES AND SUB-AGENCIES WITHIN, ESPECIALLY WITHIN

   12      DHS.

   13                        I CAN'T AGREE TO THAT AGGRESSIVE OF A

   14      SCHEDULE.     I UNDERSTAND THE ISSUE INVOLVED AND WANTING

   15      TO RESOLVE IT QUICKLY.        BUT I WOULD STICK WITH OUR

   16      ORIGINAL AGREED-UPON SCHEDULE.

   17                  THE COURT:     THANK YOU, MR. HEYSE.

   18                        THEN TURNING TO THE MOTION TO DISMISS,

   19      SOME OF THE MATTERS DO OVERLAP WITH ISSUES THAT WE'VE

   20      DISCUSSED PREVIOUSLY OR THAT HAVE BEEN BRIEFED

   21      PREVIOUSLY.

   22                        BUT I SEE THE ISSUES THAT ARE BEING

   23      PRESENTED HERE AS WHETHER THE CLAIMS ARE MOOT IN LIGHT

   24      OF THE RESOLUTION OF THE MS. L. ACTION, AND THE CURRENT

   25      STATUS OF THE FAMILY SEPARATION POLICY, WHICH IS NO
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 17 of 61 Page ID #:2448
                                                                             17

    1      LONGER IN PLACE, AS I UNDERSTAND IT.

    2                        MY TENTATIVE VIEW ON THAT IS THAT - AND

    3      I'LL HEAR FROM YOU - BOTH BECAUSE CLAIMS CAN BE

    4      INHERENTLY TRANSITORY, AND BECAUSE THE RELIEF BEING

    5      SOUGHT HERE IS DIFFERENT -- GOES BEYOND JUST FAMILY

    6      SEPARATION -- FAMILY REUNIFICATION, BUT WHICH SEEKS THE

    7      MENTAL HEALTH TREATMENT, THAT THE CLAIMS ARE NOT MOOT.

    8                        WHEN I TALK ABOUT "INHERENTLY

    9      TRANSITORY," THE COURTS HAVE ACKNOWLEDGED THAT

   10      INDIVIDUALS IN TEMPORARY GOVERNMENT DETENTION MAY

   11      NECESSARILY BE TRANSITORY.         AND I THINK THOSE

   12      RATIONALES APPLY HERE IN TERMS OF ASSESSING THE

   13      MOOTNESS POINT.

   14                        WITH RESPECT TO WHETHER THERE IS A VIABLE

   15      DUE PROCESS CLAIM, AGAIN, THIS HAS BEEN -- WE DISCUSSED

   16      THIS, AND IT WAS BRIEFED IN CONNECTION WITH THE MOTION

   17      FOR PRELIMINARY INJUNCTION.         I THINK THAT THE COMPLAINT

   18      ADEQUATELY STATES A CLAIM.

   19                        I DON'T THINK IT'S -- I THINK THAT IT'S

   20      NOT DISPUTED THAT THE GOVERNMENT HAS AN OBLIGATION TO

   21      PROVIDE ADEQUATE MEDICAL CARE TO THOSE DETAINEES WHO

   22      WERE WITHIN ITS CONTROL, AS THE KELLY CASE NOTED.

   23                        AND THE ONGOING DISPUTE IS, WHAT --

   24      WHETHER THERE WOULD BE A -- WHETHER THERE CAN BE A

   25      STATED CLAIM AS TO THOSE WHO HAVE NOT BEEN -- EXCUSE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 18 of 61 Page ID #:2449
                                                                             18

    1      ME -- WHO HAVE BEEN RELEASED.         AND I THINK THAT THIS

    2      ANALYSIS CAN BE BROUGHT BOTH IN THE DUE PROCESS

    3      CONTEXT, WHICH -- WELL, IN THE DUE PROCESS CONTEXT,

    4      WHICH IS DIFFERENT THAN THE EIGHTH AMENDMENT CONTEXT IN

    5      TERMS OF THE RELEVANT STANDARDS.

    6                        WITH RESPECT TO THOSE WHO MAY REMAIN IN

    7      CUSTODY -- AND IT'S UNCERTAIN OF THE NUMBERS, BUT I

    8      THINK THAT THERE'S BEEN -- I THINK THE ALLEGATIONS ARE

    9      SUFFICIENT TO STATE A CLAIM AS TO THE ALLEGED FAILURE

   10      TO PROVIDE SUFFICIENT MENTAL HEALTH AND TRAUMA RELATED

   11      SCREENING AND CARE.

   12                        IT GOES BEYOND THE ALLEGATIONS INASMUCH

   13      AS EACH SIDE HAS PRESENTED EVIDENCE AS TO WHETHER THERE

   14      HAS OR HAS NOT BEEN ADEQUATE SCREENING AND CARE

   15      PROVIDED.     SO I DON'T THINK THAT -- I THINK THAT

   16      THERE'S AN ADEQUATE STATEMENT OF THE -- THE COMPLAINT

   17      ADEQUATELY ALLEGES A CLAIM UNDER THE DUE PROCESS

   18      CLAUSE.

   19                        AND WITH RESPECT TO DELIBERATE

   20      INDIFFERENCE, I THINK, AGAIN, THAT'S BEEN ADEQUATELY

   21      STATED.

   22                        I'M MINDFUL THAT THE DOE V. SHENANDOAH

   23      VALLEY CASE IS OF A DIFFERENT NATURE IN THE SENSE THAT

   24      THE TYPE OF CLAIM THAT'S BEING BROUGHT THERE, WHICH IS

   25      DIFFERENT -- IT'S A DIFFERENT SUBSTANTIVE BASIS, THE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 19 of 61 Page ID #:2450
                                                                             19

    1      MONELL CLAIM THERE.

    2                        WITH RESPECT TO THOSE PERSONS WHO ARE NO

    3      LONGER IN CUSTODY, THE ALLEGATIONS OF THE SPECIAL

    4      RELATIONSHIP THAT FORM THE BASIS FOR THE ARGUMENT ON

    5      SPECIAL RELATIONSHIP, AS WELL AS THE STATE-CREATED

    6      DANGER ISSUE, I THINK, AGAIN, ARE SUFFICIENT --

    7      ADEQUATE TO STATE A CLAIM.

    8                        I THINK THAT THE WAKEFIELD AND OTHER

    9      CASES ACKNOWLEDGE THAT THERE CAN BE AN OBLIGATION TO

   10      CONTINUE TO PROVIDE CERTAIN TRANSITIONAL TREATMENT TO

   11      THOSE WHO ARE IN NEED OF MEDICAL CARE WHILE IN CUSTODY.

   12      AND I THINK THAT, THEREFORE, THE COMPLAINT ADEQUATELY

   13      STATES A CLAIM WITH RESPECT TO THAT.

   14                        THE STATE-CREATED DANGER DOCTRINE HAS

   15      BEEN APPLIED IN DIFFERENT CONTEXTS, RELEASING SOMEBODY

   16      INTO EXTREME COLD WEATHER, REQUIRING A PERSON TO STAY

   17      IN A PARTICULAR PLACE, WHICH IS OF A DIFFERENT NATURE

   18      THAN WHAT I'VE JUST REFERRED TO.          AND, AGAIN, I THINK

   19      THAT -- FOR PURPOSES OF A MOTION TO DISMISS, I DON'T

   20      THINK THE CLAIMS HERE FAIL TO -- OR THE ALLEGATIONS ARE

   21      INSUFFICIENT.      AND I'M MINDFUL, OF COURSE, AS ALL OF

   22      YOU ARE, THAT WE ALSO HAVE SOME EVIDENCE THAT'S BEEN

   23      OFFERED BY EACH SIDE ON THESE POINTS.

   24                        WITH RESPECT TO THE SOVEREIGN IMMUNITY

   25      ISSUE, BECAUSE THE CLAIMS HERE -- I MEAN, THE SOVEREIGN
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 20 of 61 Page ID #:2451
                                                                             20

    1      IMMUNITY ANALYSIS DOES GO TO THE NATURE OF THE RELIEF

    2      THAT'S BEING SOUGHT AND THE BASIS FOR THAT RELIEF.              AND

    3      THE ALLEGATIONS HERE INCLUDE ONES THAT ARE BASED ON THE

    4      ADMINISTRATIVE PROCEDURE ACT, 5, U.S.C. SECTION 702,

    5      WHICH WAIVES SOVEREIGN IMMUNITY FOR THOSE WHO ARE

    6      SEEKING RELIEF OTHER THAN MONETARY DAMAGES.            AND I

    7      THINK THAT, AGAIN, THE COMPLAINT HERE ADEQUATELY STATES

    8      A CLAIM FOR SUCH RELIEF.

    9                        IN BOWEN, THE SUPREME COURT ADDRESSED AN

   10      ORDER THAT -- REQUIRING THE ENFORCEMENT OF THE MEDICAID

   11      ACT, AND CONCLUDED THAT IT WASN'T A SUIT FOR

   12      COMPENSATION, BUT TO ENFORCE THE STATUTORY MANDATE OF

   13      THE ALLOCATION OF FUNDS.        SO I THINK THAT, AGAIN, FOR

   14      PURPOSES OF STATING A CLAIM FOR RELIEF, AND IN LIGHT OF

   15      THE NATURE OF THE RELIEF SOUGHT, THAT THE SOVEREIGN

   16      IMMUNITY WOULDN'T -- DOESN'T BAR THE CLAIMS, FOR THE

   17      REASONS THAT I'VE JUST STATED, UNDER THE ADMINISTRATIVE

   18      PROCEDURE ACT.      THIS IS NOT -- THE COMPLAINT ISN'T

   19      FRAMED AS ONE FOR MONETARY RELIEF.

   20                        WITH RESPECT TO THE MS. L. ACTION, WE'VE

   21      ALLUDED TO THAT ALREADY -- OR DISCUSSED IT BRIEFLY

   22      ALREADY.     AND, AGAIN, I THINK THAT THE ISSUE THERE IS

   23      SIMILAR -- IT'S VERY SIMILAR TO THE ONE THAT WE HAVE --

   24      WE PREVIOUSLY DISCUSSED WITH RESPECT TO FIRST TO FILE.

   25      THE RESOLUTION OF THE ACTION THERE, AS I SAID, AS TO
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 21 of 61 Page ID #:2452
                                                                             21

    1      MOOTNESS DOESN'T RESOLVE THE CLAIMS HERE THAT GO TO THE

    2      ISSUE OF ADEQUATE RELIEF, MENTAL HEALTH TREATMENT.              SO

    3      I DON'T THINK THAT THE DETERMINATION HERE ON THAT

    4      ISSUE, BASED ON THE ALLEGATIONS OF THE COMPLAINT, WOULD

    5      BE INCONSISTENT WITH THE OUTCOME IN MS. L.

    6                        NOW, THE NEWLY RAISED -- THE ARGUMENT

    7      THAT I THINK HASN'T PREVIOUSLY BEEN DISCUSSED IS VENUE.

    8      AND WITH RESPECT TO VENUE UNDER 1391(E), THERE ARE

    9      THREE POSSIBLE BASES FOR VENUE.          IN ANY JUDICIAL

   10      DISTRICT WHERE THE DEFENDANT IN THE ACTION RESIDES,

   11      THAT'S A.     B, A SUBSTANTIAL PART OF THE EVENTS OR

   12      OMISSIONS GIVING RISE TO THE CLAIM OCCURRED; OR, C, THE

   13      PLAINTIFF RESIDES IF NO REAL PROPERTY IS INVOLVED IN

   14      THE ACTION.

   15                        WITH RESPECT TO SUB-CATEGORY C, I AGREE

   16      WITH THE GOVERNMENT THAT, AS NON-CITIZENS AND

   17      NON-LAWFUL PERMANENT RESIDENTS, THE PLAINTIFFS CANNOT

   18      RELY ON SUBSECTION C.

   19                        WITH RESPECT TO SUBSECTION A, WHERE THE

   20      DEFENDANT RESIDES, THERE ARE -- IT IS ALLEGED THAT TWO

   21      OF THE INDIVIDUAL DEFENDANTS, MARIN AND VON NORDHEIM,

   22      DO ALLEGEDLY RESIDE IN THIS DISTRICT.

   23                        HOWEVER, I THINK, IN GENERAL, ALL FEDERAL

   24      DEFENDANTS ARE DEEMED TO RESIDE IN WASHINGTON DC, AND

   25      THAT VENUE DOESN'T NECESSARILY RESIDE -- LIE IN EVERY
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 22 of 61 Page ID #:2453
                                                                             22

    1      DISTRICT WHERE THERE IS A REGIONAL OFFICE OR AN

    2      EMPLOYEE.

    3                        THE ISSUE THEN TURNS -- THE REMAINING

    4      PRONG IS B, A SUBSTANTIAL-PART-OF-THE-EVENTS PRONG.

    5      AND, HERE, MY TENTATIVE VIEW IS THAT, THE COMPLAINT

    6      DOES SATISFY THAT, INSOFAR AS IT ALLEGES THAT PLAINTIFF

    7      J.P. WAS DETAINED IN THE MUSICK FACILITY IN IRVINE,

    8      CALIFORNIA, WHICH IS WITHIN THIS DISTRICT, AND THAT THE

    9      CLAIMS ARISE FROM HER SEPARATION FROM HER DAUGHTER AND

   10      THE MENTAL HEALTH TREATMENT, OR LACK THEREOF, THAT WAS

   11      ALLEGEDLY PROVIDED.

   12                        THE OTHER TWO NAMED PLAINTIFFS, THERE ARE

   13      NOT ALLEGATIONS OR SHOWING THAT THEY WERE DETAINED IN

   14      THIS DISTRICT; BUT IT'S NOT REQUIRED THAT ALL EVENTS

   15      OCCUR IN THE DISTRICT.

   16                        I THINK THERE'S A SECOND ISSUE.         THERE IS

   17      AUTHORITY THAT THE REQUIREMENT OF A CHALLENGE TO VENUE

   18      CAN BE WAIVED.      AND THE VENUE WAS, I THINK, FIRST

   19      ADDRESSED IN THE MOTION TO DISMISS, NOT IN THE BRIEFING

   20      ON THE OTHER MOTIONS.       SO THE QUESTION WOULD BECOME

   21      WHETHER THERE'S WAIVER.

   22                        SO THOSE ARE MY TENTATIVE VIEWS AT THIS

   23      TIME.

   24                        SO, MR. HEYSE, WILL YOU BE ADDRESSING ALL

   25      OF THESE ISSUES OR SOME OF THEM?
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 23 of 61 Page ID #:2454
                                                                             23

    1                  MR. HEYSE:     ALL OF THEM, YOUR HONOR.

    2                  THE COURT:     LET ME HEAR FROM YOU, PLEASE.

    3                  MR. HEYSE:     OKAY.   I CAN WORK BACKWARDS, IF

    4      YOU WOULD LIKE.

    5                        REGARDING VENUE, ESPECIALLY AS REGARDS TO

    6      WAIVER, THE UNUSUAL CIRCUMSTANCES OF --

    7                  THE COURT:     SLOW DOWN, PLEASE.

    8                  MR. HEYSE:     GIVEN THE WAY THE BRIEFING

    9      PROCEEDED IN THIS MATTER, IT STARTED OUT RESPONDING TO

   10      CLASS CERTIFICATION AND THE PRELIMINARY INJUNCTION

   11      MOTION BEFORE WE HAD THE CHANCE TO DRAFT A MOTION TO

   12      DISMISS.     AND I BELIEVE, AT THE TIME, WE HAD, MAYBE, A

   13      WEEK TO DRAFT THAT RESPONSE.         I BELIEVE WE --

   14                  THE COURT:     MR. HEYSE, YOU NEED TO SPEAK

   15      LOUDER.

   16                  MR. HEYSE:     WE WOULD DISPUTE THAT WE WAIVED

   17      ANY VENUE CLAIMS GIVEN THE CIRCUMSTANCES OF BRIEFING IN

   18      THIS MATTER.     THE WAY THINGS WERE DONE IS A BIT

   19      UNUSUAL.     SO, FOR THAT REASON, WE BELIEVE WE'VE

   20      ADEQUATELY PRESERVED OUR VENUE ARGUMENTS.

   21                        WITH RESPECT TO A SUBSTANTIAL PART OF THE

   22      EVENTS OCCURRING AT MUSICK, AT BEST, IT WAS AN

   23      EXTREMELY LIMITED PORTION OF THE EVENTS IN THIS CASE.

   24      IT'S AN ALLEGATION THAT -- A CONCLUSORY ALLEGATION IN

   25      THE COMPLAINT THAT SHE DID NOT RECEIVE CARE WHILE AT
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 24 of 61 Page ID #:2455
                                                                             24

    1      MUSICK.     IS THAT ENOUGH TO PRESERVE VENUE FOR

    2      EVERYTHING, FOR A NATIONWIDE CLASS?           IS THAT

    3      SUBSTANTIAL ENOUGH?       I MEAN, THAT'S A QUESTION FOR YOUR

    4      HONOR'S DISCRETION, I ASSUME.

    5                  THE COURT:     LET ME ASK YOU THIS, IF PERSONS

    6      HAVE BEEN DETAINED IN VARIOUS DISTRICTS ACROSS THE

    7      COUNTRY, WOULD VENUE BE MORE APPROPRIATE IN ONE THAN

    8      ANOTHER?

    9                  MR. HEYSE:     IN THIS SITUATION, VENUE WOULD BE

   10      MOST LIKELY APPROPRIATE IN WASHINGTON DC.            IT HAS THE

   11      MOST COMMON NUCLEUS OF INDIVIDUALS INVOLVED IN THIS

   12      MATTER, INVOLVED IN THE DECISION-MAKING PROCESS, PEOPLE

   13      THAT ADMINISTER DHS FUNCTIONS ARE PRIMARILY HOUSED

   14      HERE.     I BELIEVE YOUR HONOR MENTIONED THAT AS WELL.

   15                  THE COURT:     NO, I AGREE UNDER --

   16                  MR. HEYSE:     THEY'RE SPREAD ACROSS THE COUNTRY,

   17      ESPECIALLY ACROSS THE SOUTHWEST UNITED STATES IN THIS

   18      MATTER.     BUT, AT THIS TIME, THE INDIVIDUALS ARE -- NONE

   19      OF THEM RESIDE IN YOUR DISTRICT.          THEY'RE EVERYWHERE.

   20      I BELIEVE NONE OF THE PLAINTIFFS ARE EVEN IN THE STATE

   21      OF CALIFORNIA -- OR NONE OF THE NAMED PLAINTIFFS ARE IN

   22      CALIFORNIA.

   23                        SO WHICH ONE IS BEST?       IT WOULD MAKE

   24      SENSE, BASICALLY, IN A FORUM NON CONVENIENS QUESTION

   25      FOR THE DEFENDANT --
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 25 of 61 Page ID #:2456
                                                                             25

    1                  THE COURT:     WE CAN'T HEAR YOU.

    2                  MR. HEYSE:     I'M SORRY, CAN YOU HEAR ME NOW?

    3                  THE COURT:     YES.

    4                        YOU SAID THAT NONE OF THE PLAINTIFFS

    5      RESIDES IN THIS DISTRICT.

    6                        DOES THAT -- IS THAT BASED ON UP-TO-DATE

    7      INFORMATION AS OPPOSED TO, FOR EXAMPLE, WHERE -- JUST A

    8      MINUTE -- WHERE PLAINTIFF J.P. IS?

    9                  MR. HEYSE:     I BELIEVE PLAINTIFF J.P. IS IN

   10      FLORIDA, AT LAST NOTICE TO US.

   11                        I THINK PLAINTIFF R.M. IS IN MARYLAND, IF

   12      I REMEMBER CORRECTLY.

   13                        THESE ARE COMING FROM, I BELIEVE, CLASS

   14      CERTIFICATION FILINGS.        I'M DRAWING THIS FROM MEMORY.

   15      NONE OF THEM ARE IN CALIFORNIA, UNLESS THEY HAVE MOVED.

   16      WE HAVE NOT RECEIVED ANY INDICATION THEY HAVE

   17      RELOCATED.

   18                  THE COURT:     ALL RIGHT.    LET ME JUST STOP THERE

   19      FOR A MOMENT.

   20                        MR. HEYSE, IS THERE MORE YOU WANTED TO

   21      SAY ABOUT VENUE?

   22                  MR. HEYSE:     I THINK THAT'S ALL FOR VENUE.

   23                  THE COURT:     ALL RIGHT.    JUST A MOMENT.

   24                  MR. CRAIG:     AT THE TIME OF FILING, WHICH IS

   25      WHEN VENUE IS DETERMINED, MS. J.P. WAS STILL DETAINED
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 26 of 61 Page ID #:2457
                                                                             26

    1      AT THE MUSICK FACILITY IN THIS DISTRICT.

    2                        THAT'S NOT THE SOLE SUBSTANTIAL

    3      CONNECTION TO THIS DISTRICT THAT IS IN THIS CASE.              THIS

    4      DISTRICT IS ALSO WHERE SHE WAS RELEASED FROM DETENTION

    5      WITHOUT THE MEDICAL TREATMENT THAT WE ARE SEEKING UNDER

    6      THE WAKEFIELD DOCTRINE.

    7                        THE GOVERNMENT, AS I UNDERSTAND WHAT

    8      MR. HEYSE HAS SAID, CONSIDERED BRINGING A VENUE

    9      OBJECTION IN THEIR BRIEFING ON A PRELIMINARY INJUNCTION

   10      MOTION OR THE CLASS CERTIFICATION MOTION, BUT DID NOT.

   11                        AND, REALLY, ULTIMATELY, THIS CASE IS

   12      ABOUT THE FAILURE OF THE GOVERNMENT TO PROVIDE THE

   13      REQUIRED MENTAL HEALTHCARE SCREENING AND TREATMENT THAT

   14      IS REQUIRED BECAUSE OF THE TRAUMA THAT IT INFLICTED.

   15      AND THAT HAPPENED HERE.        THAT HAPPENED HERE FOR

   16      MS. J.P. WHEN SHE WAS SUFFERING FROM TRAUMA IN

   17      DETENTION HERE.      THAT WAS WHERE THEY DID NOT PROVIDE

   18      THE TREATMENT.

   19                        THE GOVERNMENT HAS ATTACKED OUR COMPLAINT

   20      AS CONCLUSORY, BUT THAT'S -- IT'S A FACTUAL ALLEGATION

   21      THAT SHE DID NOT RECEIVE MENTAL HEALTHCARE TREATMENT

   22      AND SCREENING THAT WAS UP TO THE EVIDENCE-BASED

   23      STANDARDS THAT OUR COMPLAINT ALLEGES WHEN SHE WAS HERE.

   24      THAT'S NOT A LEGAL CONCLUSION.         IT'S A FACT.

   25                        I WILL ALSO NOTE THAT NONE OF THE OTHER
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 27 of 61 Page ID #:2458
                                                                             27

    1      CASES, MS. L. -- THERE WAS A CASE FILED IN THE DISTRICT

    2      OF MASSACHUSETTS.       NONE OF THOSE CASES MOVED VENUE TO

    3      DC.   THE GOVERNMENT HAS NOT SOUGHT IT AND --

    4                  THE COURT:     DOES THAT MATTER?

    5                  MR. CRAIG:     WELL, IT JUST PROVIDES CONTEXT.

    6      VENUE IS A QUESTION ABOUT, CAN WE BRING IT HERE OR CAN

    7      WE NOT BRING IT HERE?       AND THEY HAVE NOT ALLEGED AN

    8      ARGUMENT OR NO OTHER COURT, TO OUR KNOWLEDGE, HAS

    9      ACCEPTED AN ARGUMENT THAT A CASE BROUGHT IN CALIFORNIA

   10      OR IN MASSACHUSETTS CANNOT BE --

   11                  THE COURT:     THE MASSACHUSETTS ACTION IS A

   12      PUTATIVE CLASS OF MINORS; CORRECT?

   13                  MR. CRAIG:     I BELIEVE THAT'S CORRECT, YOUR

   14      HONOR.    YES.

   15                  THE COURT:     DO WE KNOW WHETHER THE MINORS,

   16      SOME OF THEM LIVE IN -- OR ARE PRESENTLY IN

   17      MASSACHUSETTS OR WERE AT THE TIME THAT WAS FILED?

   18                  MR. CRAIG:     I AM NOT SURE OF THAT, YOUR HONOR.

   19      ALTHOUGH I WOULD EXPECT, GIVEN THE DEFINITION OF THE

   20      CLASS, SOME OF THE CLASS MEMBERS WOULD HAVE BEEN THERE.

   21                        I WILL ALSO SAY THAT, RESPECTFULLY --

   22      YOUR HONOR, WITH RESPECT TO THE SECOND PRONG OF THE

   23      VENUE ANALYSIS ABOUT THE RESIDENCE OF THE FEDERAL

   24      GOVERNMENT AND THE FEDERAL EMPLOYEES, THE DEFENDANTS IN

   25      THIS CASE, THE LINE OF CASES WHICH I BELIEVE YOU'RE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 28 of 61 Page ID #:2459
                                                                             28

    1      THINKING OF THAT, SAY, A FEDERAL AGENCY IS NOT RESIDENT

    2      EVERYWHERE THAT IT HAS A BRANCH OFFICE OR SOMETHING

    3      LIKE THAT, THAT'S CORRECT.

    4                        BUT THAT'S NOT THE BASIS THAT WE'RE

    5      SEEKING VENUE HERE AGAINST DEFENDANTS NORDHEIM AND

    6      MARIN.    THEIR CONDUCT HAPPENED HERE.         THEY ARE -- AS

    7      FEDERAL EMPLOYEES, THEIR OFFICIAL RESIDENCE IS THE

    8      PLACE WHERE THEY DO THEIR OFFICIAL WORK.            AND THAT IS

    9      HERE IN THIS DISTRICT.        AND SO THAT'S ANOTHER BASIS TO

   10      FIND THAT VENUE IS APPROPRIATE HERE.

   11                  THE COURT:     ALL RIGHT.    THANK YOU, MR. CRAIG.

   12                        MR. HEYSE, ANYTHING IN RESPONSE, BRIEFLY?

   13                  MR. HEYSE:     YES, JUST A COUPLE OF THINGS.

   14                        REGARDING THE TWO NAMED DEFENDANTS THAT

   15      DO WORK IN THE CENTRAL DISTRICT, THIS CASE IS REALLY

   16      ABOUT GENERAL POLICY MAKING.         SO WHETHER OR NOT THE

   17      WARDEN OF MUSICK OR ANYONE ELSE IN THAT DISTRICT WAS

   18      INVOLVED IN THE CARE HERE, IT WAS NOT THEIR

   19      DECISION-MAKING NECESSARILY THAT WAS DRIVING WHAT

   20      PLAINTIFFS ARE COMPLAINING ABOUT HERE.           IT'S THE

   21      GENERAL POLICY THAT THE PLAINTIFFS ARE COMPLAINING

   22      ABOUT, THE SEPARATION AND THE ALLEGED FAILURE TO CARE

   23      FOR IT.

   24                        ALSO, THE WAIVER DEFENSE, BY RULE, IF NOT

   25      RAISED -- EXCUSE ME, A WAIVER ARGUMENT IS ONLY WAIVED
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 29 of 61 Page ID #:2460
                                                                             29

    1      IF IT'S NOT RAISED IN A RULE 12 MOTION OR RESPONSIVE

    2      PLEADING, WHICH WOULD BE THE ANSWER IN THIS CASE.              AND

    3      THAT -- ACTUALLY, WE HAVEN'T YET FILED OUR ANSWER IN

    4      THIS CASE.

    5                        LASTLY, THE WAIVER, IF THERE IS ANY

    6      ALLEGED WAIVER HERE, IT CAN BE WAIVED.           THE PLAINTIFFS

    7      HAVE NEVER PREVIOUSLY CONTENDED THAT WE WAIVED A VENUE

    8      ARGUMENT.

    9                  THE COURT:     OKAY.    ALL RIGHT.    THANK YOU.

   10                        MR. HEYSE, LET'S THEN TURN TO THE OTHER

   11      ISSUES.     I'LL HEAR FROM YOU WITH RESPECT TO THE ISSUES

   12      THAT I MENTIONED EARLIER, THE MOOTNESS, DUE PROCESS,

   13      SOVEREIGN IMMUNITY AND THE OVERLAP WITH MS. L.

   14                  MR. HEYSE:     YES.    I'LL START WITH THE

   15      WAKEFIELD-BASED CLAIMS.        THAT REALLY IS THE LINCHPIN OF

   16      THIS CASE, WHETHER OR NOT THIS COURT CAN BE EXPECTED TO

   17      EXTEND WAKEFIELD AS FAR AS THE PLAINTIFFS ARE ASKING.

   18                        AGAIN, YOUR HONOR HAS ACKNOWLEDGED THAT

   19      THE DELIBERATE INDIFFERENCE STANDARD SHOULD BE THE

   20      STANDARD THAT APPLIES HERE.         WHETHER OR NOT THE FACTS

   21      HAVE BEEN ADEQUATELY PLED, THAT'S A DIFFERENT QUESTION.

   22                        BUT LOOKING BACK TO WAKEFIELD ITSELF,

   23      WAKEFIELD INVOLVED A VERY NARROW SET OF CIRCUMSTANCES

   24      IN WHICH A GOVERNMENT AGENT, A PRISON OFFICIAL, WAS

   25      AWARE OF A CONDITION OF A DETAINEE THAT WAS BEING
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 30 of 61 Page ID #:2461
                                                                              30

    1      RELEASED.     HE HAD A MEDICAL CONDITION AND NEEDED A

    2      PRESCRIPTION FILLED.       AND DESPITE KNOWING THIS, THE

    3      DETENTION OFFICER RELEASED HIM WITHOUT PROVIDING HIM

    4      WITH A PRESCRIPTION BECAUSE HE WAS TOO BUSY.             THAT WAS

    5      AN ACTUAL QUOTE, "THAT HE WAS TOO BUSY TO PROVIDE THIS

    6      PRESCRIPTION" FOR TWO-WEEKS WORTH OF MEDICATION.

    7                        WHAT PLAINTIFFS ARE ASKING FOR HERE GOES

    8      FAR BEYOND TWO WEEKS OF PRESCRIPTION MEDICATION.              BY

    9      THEIR OWN DEFINITION, IT HAS NO END.           IT ONLY ENDS

   10      WHENEVER THEIR ALLEGED AILMENT IS CURED.

   11                        WAKEFIELD SAYS NOTHING OF THE SORT, IF

   12      ANYTHING.     THE GOVERNMENT DOESN'T CONCEDE THAT

   13      WAKEFIELD APPLIES HERE AT ALL, GIVEN IT HAS NOT BEEN

   14      APPLIED TO IMMIGRATION DETENTION, OTHER THAN THE CASE

   15      WE PREVIOUSLY DISCUSSED, WHICH WAS THE CHARLES MATTER.

   16      I BELIEVE WE DISCUSSED THAT AT THE CLASS AND T.I.

   17      HEARING.     THAT WAS OUT OF NEW YORK.

   18                        BUT, ULTIMATELY, WAKEFIELD IS A MUCH MORE

   19      NARROW CIRCUMSTANCE WHERE THE GOVERNMENT HAS, IF ANY

   20      DUTY, A VERY LIMITED DUTY TO PROVIDE CARE FOR SOMEONE

   21      THAT HAS BEEN RELEASED FROM CUSTODY.

   22                        AND THE REASON FOR THAT IS, THAT

   23      INDIVIDUALS IN CUSTODY LACKED THE ABILITY TO PROVIDE

   24      FOR THEIR OWN CARE.       ONCE THEY'RE RELEASED, THEY'RE

   25      ABLE TO GO OUT AND FIND THEIR OWN DOCTORS; BUT THERE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 31 of 61 Page ID #:2462
                                                                             31

    1      MIGHT BE A BRIEF TRANSITION PERIOD, WHICH PLAINTIFFS

    2      DON'T CONCEDE.      PLAINTIFFS ACTUALLY QUOTE THAT LANGUAGE

    3      IN THEIR OPPOSITION TO THE MOTION TO DISMISS.             I

    4      BELIEVE THAT'S PAGE 9 OF THEIR OPPOSITION.            THEY

    5      ACKNOWLEDGE THAT THIS SHOULD BE A BRIEF TRANSITIONAL

    6      PERIOD, IF ANYTHING.

    7                        AND THE PLAINTIFFS HERE WERE ALL RELEASED

    8      AND REUNITED IN JULY.       WE'RE TALKING ABOUT AT LEAST SIX

    9      MONTHS AGO AT THIS POINT -- OR ALMOST SIX MONTHS AT

   10      THIS POINT.

   11                        WAKEFIELD WAS DESCRIBING TWO WEEKS OF

   12      POST-RELEASE PRESCRIPTION MEDICATION, NOT ONGOING

   13      MENTAL HEALTH SERVICES, VISITING WITH A MEDICAL

   14      PROFESSIONAL ON A ROUTINE BASIS.

   15                        BUT BACKING THAT EVEN FARTHER IS WHETHER

   16      OR NOT THE GOVERNMENT WAS -- OR THE DETAINING OFFICERS

   17      WERE AWARE OF THE KIND OF TRAUMA THAT THE PLAINTIFFS

   18      ALLEGE THEY WERE SUFFERING.

   19                        WAS THERE ANY KIND OF MANIFESTATION OF

   20      THAT?

   21                        WAS THERE ANY INDICATION TO THE OFFICERS,

   22      BESIDES THE SUGGESTED POSSIBILITY OF IT, THAT THESE

   23      INDIVIDUALS WERE SUFFERING FROM TRAUMA?

   24                        AND THAT (INAUDIBLE) HAS OUTWARD

   25      MANIFESTATIONS, AS PLAINTIFFS HAVE STATED IN THEIR
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 32 of 61 Page ID #:2463
                                                                             32

    1      COMPLAINT.     IN THEIR VARIOUS RESPONSIVE PLEADINGS, IT

    2      HAS INDICATED THAT THESE KINDS OF THINGS DO HAVE

    3      OUTWARD MANIFESTATION, INCLUDING --

    4                  THE COURT:     WE DIDN'T HEAR YOU.      RESTATE YOUR

    5      LAST POINT, PLEASE.

    6                  MR. HEYSE:     SURE.

    7                        THE PLAINTIFFS HAVE DESCRIBED CERTAIN

    8      MANIFESTATIONS OF THE ALLEGED TRAUMA THAT COULD BE

    9      EXPECTED.

   10                        THEIR OWN ALLEGED EXPERTS HAVE PUT FORTH

   11      STATEMENTS DESCRIBING HOW INDIVIDUALS SUFFERING FROM

   12      POST-TRAUMATIC STRESS DISORDER OR EVEN ACTIVE STRESS

   13      DISORDER, TRAUMATIC STRESS DISORDER WOULD MANIFEST

   14      THOSE SITUATIONS SO THAT THE OFFICIALS WOULD KNOW.

   15                        THAT WAS THE POINT IN WAKEFIELD, IS THAT

   16      THE PRISON OFFICIALS WERE AWARE THAT WAKEFIELD HAD A

   17      MEDICAL CONDITION, AND THEY WERE DELIBERATELY

   18      INDIFFERENT TO IT.       THAT'S PART OF THE ANALYSIS.        THERE

   19      HAS TO BE A SUBJECTIVE AWARENESS OF THE AILMENT IN

   20      ORDER FOR A GOVERNMENT OFFICIAL TO ACT DELIBERATELY

   21      INDIFFERENTLY BY IGNORING IT, FAILING TO DO ANYTHING,

   22      AND WITH A SUBJECTIVE KNOWLEDGE THAT DOING SO WOULD PUT

   23      THAT INDIVIDUAL AT RISK.

   24                        AND WHAT THE RECORD DOESN'T SHOW IS THAT

   25      THESE INDIVIDUALS EVER ASKED FOR ADDITIONAL CARE OR
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 33 of 61 Page ID #:2464
                                                                              33

    1      THAT, WHEN THEY WERE GIVEN CARE -- THEY CLAIMED THEY

    2      WERE GIVEN NONE.      AND, YET, R.M. PROVIDED A DECLARATION

    3      WITH THE OPPOSITION TO THE MOTION TO DISMISS THAT

    4      INDICATES THAT ADDITIONAL CARE WOULDN'T HELP.             BUT SHE

    5      ALSO INDICATES THAT SHE WAS RECEIVING SCREENING.             SHE

    6      WAS VISITING WITH MEDICAL PROFESSIONALS, MENTAL HEALTH

    7      PROFESSIONALS EVEN.

    8                        THESE SYSTEMS ARE IN PLACE.        THESE

    9      OPPORTUNITIES TO GET CARE ARE PRESENT.

   10                        ON TOP OF THAT, THE PRISON GUARDS -- I

   11      SHOULDN'T SAY "PRISON GUARDS."         THE I.C.E. DETENTION

   12      GUARDS ACTED IN A WAY TO CHECK ON THESE INDIVIDUALS.

   13      THEY ARE CLEARLY OBLIGATED TO PROVIDE, QUOTE, "ADEQUATE

   14      CARE."    IT'S NOT -- AND THAT'S WHAT'S DISCUSSED IN

   15      SHENANDOAH, IS THAT THE CARE THAT'S PROVIDED HAS TO BE

   16      CONSTITUTIONALLY ADEQUATE.         IT DOESN'T NECESSARILY MEAN

   17      THE ACCESS TO THE, QUOTE, "BEST AND MOST EXPENSIVE FORM

   18      OF TREATMENT," BUT IT'S STILL CONSTITUTIONALLY

   19      ADEQUATE.     AND PART OF THAT INVOLVES KEEPING AN EYE ON

   20      THESE INDIVIDUALS.

   21                        AND SO IF THESE FOLKS DIDN'T EVER ASK FOR

   22      ANY ADDITIONAL CARE OR OTHERWISE SHOW ANY SIGNS THAT

   23      THEY NEEDED IT, HOW IS THE GOVERNMENT THEN ACTING

   24      DELIBERATELY INDIFFERENTLY TO THEIR NEED FOR CARE,

   25      BECAUSE THAT REQUIRES BOTH A SUBJECTIVE AND OBJECTIVE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 34 of 61 Page ID #:2465
                                                                              34

    1      COMPONENT?

    2                  THE COURT:     ALL RIGHT.    IS THERE --

    3                  MR. HEYSE:     GO AHEAD.

    4                  THE COURT:     WOULD YOU LIKE TO ADDRESS THE

    5      SOVEREIGN IMMUNITY ISSUE?

    6                  MR. HEYSE:     CERTAINLY, YOUR HONOR.

    7                        REGARDING SOVEREIGN IMMUNITY, THE

    8      DIFFERENCE HERE GETS BACK TO THE TYPE OF RELIEF SOUGHT.

    9                        THE APA WAIVES SOVEREIGN IMMUNITY FOR

   10      CLAIMS THAT ARE NOT SEEKING MONETARY RELIEF.             AND THE

   11      DISTINCTION COMES DOWN TO WHETHER OR NOT THE REQUESTED

   12      RELIEF IS SPECIFIC OR COMPENSATORY.           AND YOUR HONOR

   13      DISCUSSED BOWEN.      THAT'S EXACTLY WHAT'S DISCUSSED IN

   14      BOWEN.

   15                        IN ALL OF THE CASES SUBSEQUENT TO THAT,

   16      ALL OF THE CASES THAT THE PLAINTIFFS HAVE CITED,

   17      INCLUDING IN BOWEN, THE ISSUE IS WHETHER OR NOT THE

   18      GOVERNMENT HAD A PREEXISTING DUTY WITH WHICH IT WASN'T

   19      COMPLYING.     IN BOWEN, IT WAS MEDICARE.        IN THE MARCEAU

   20      CASE, THE GOVERNMENT HAD A CONTRACTUAL DUTY THAT IT --

   21      IT WASN'T BEING FULFILLED.

   22                        SO THIS GETS BACK TO WAKEFIELD.         THEY'RE

   23      DIRECTLY MIXED TOGETHER.        WHETHER OR NOT THE GOVERNMENT

   24      HAS A DUTY OF CARE TO PROVIDE CARE FOR THESE

   25      INDIVIDUALS AFTER THEY HAVE BEEN RELEASED, AFTER THEY
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 35 of 61 Page ID #:2466
                                                                             35

    1      ARE ABLE TO GO FIND THEIR OWN DOCTORS, IF THAT DUTY

    2      EXISTS, THEN, YES, THAT WOULD MAKE SENSE.            THAT WOULD

    3      PERHAPS CONVERT THIS INTO A SPECIFIC CLAIM.            BUT THAT

    4      DUTY DOES NOT EXIST.       AND THE GOVERNMENT CLEARLY ARGUES

    5      THAT THAT DUTY DOES NOT EXIST, ESPECIALLY AT THIS POINT

    6      SIX MONTHS POST RELEASE.        ABSENT THAT DUTY, THIS IS

    7      SEEKING COMPENSATORY RELIEF.

    8                        NOW, IT MIGHT BE PHRASED AS SEEKING

    9      INJUNCTIVE RELIEF.       THAT'S PRECISELY WHAT THE COURTS

   10      HAVE CONSISTENTLY CAUTIONED AGAINST, INCLUDING THE

   11      SUPREME COURT IN GREAT-WEST.         THE SOVEREIGN IMMUNITY

   12      WAIVER REQUIRES MORE THAN CREATIVE PLEADING.

   13                        IT'S 534 U.S. AT 211, FOOTNOTE 1, THE

   14      COURT STATED THAT, "LAWYERLY INVENTIVENESS ENABLES ANY

   15      CLAIM TO BE PHRASED AS AN INJUNCTION."

   16                        AND YOUR HONOR, AT THE PRIOR HEARING,

   17      ASKED THE PLAINTIFFS WHETHER OR NOT WHAT THEY WERE

   18      ASKING FOR WAS AKIN TO A VOUCHER PROGRAM?            AND THEY

   19      COULDN'T EXPLAIN THE DIFFERENCE.          THEY COULDN'T EXPLAIN

   20      EXACTLY WHAT IT WAS THEY WANT THIS COURT TO ORDER, HOW

   21      THEY WANT IT TO LOOK.

   22                        AND, IN REALITY, WHAT THEY'RE ASKING FOR

   23      IS EXACTLY WHAT THE COURT IN SHENANDOAH IS DESCRIBING,

   24      THE BEST AND MOST EXPENSIVE FORM OF TREATMENT OF THEIR

   25      CHOOSING.     THAT'S SIMPLY NOT WHAT THE GOVERNMENT IS
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 36 of 61 Page ID #:2467
                                                                             36

    1      OBLIGATED TO PROVIDE.

    2                        YES, THE GOVERNMENT IS OBLIGATED TO

    3      PROVIDE ADEQUATE CARE.        BUT IS IT OBLIGATED TO PROVIDE

    4      THE BEST POSSIBLE CARE?        AND THAT'S SIMPLY NOT THE

    5      CASE.    THAT'S JUST BEEN A CONSISTENT DISTINCTION ACROSS

    6      THE CASE LAW THAT WE'VE BEEN DISCUSSING HERE.             SO

    7      THAT'S WHY THE TWO ARE TIED TOGETHER.

    8                        SOVEREIGN IMMUNITY, WHETHER THE

    9      GOVERNMENT IS OBLIGATED HERE, HAS A CONSTITUTIONAL DUTY

   10      TO PROVIDE THIS KIND OF MEDICAL CARE DEPENDS ON WHETHER

   11      THE COURT IS WILLING TO EXTEND WAKEFIELD FAR BEYOND THE

   12      ORIGINAL DESIGN.

   13                        THE GOVERNMENT ARGUES, FIRST, THAT THAT

   14      SHOULD NOT BE EXTENDED IN THAT WAY.

   15                        AND THEN, SECOND, THE GOVERNMENT ARGUES

   16      THAT SOVEREIGN IMMUNITY HAS NOT BEEN WAIVED HERE BASED

   17      ON THE TYPE OF RELIEF THE PLAINTIFFS ARE SEEKING.

   18                  THE COURT:     I UNDERSTAND.

   19                  MR. HEYSE:     THEY HAVE DESCRIBED IT AS

   20      "INJUNCTIVE RELIEF."       BUT, IN REALITY, IT IS

   21      "COMPENSATORY DAMAGES."

   22                  THE COURT:     OKAY.   IS THERE ANYTHING YOU WOULD

   23      LIKE TO ADD ON THE FIRST TO FILE, THE MS. L. ISSUE?

   24                  MR. HEYSE:     YES.

   25                        REGARDING THE ADEQUACY OF THE CLASS,
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 37 of 61 Page ID #:2468
                                                                             37

    1      WHAT -- SOMETHING THAT STANDS OUT FROM WHAT YOUR HONOR

    2      HAS BEEN DESCRIBING, YOUR HONOR FREQUENTLY DISCUSSED

    3      THE DISTINCTION BETWEEN THOSE THAT -- AND WE -- AGAIN,

    4      WE DON'T KNOW THE NUMBER.        BUT THERE MAY LIKELY BE SOME

    5      STILL DETAINED HERE THAT WERE SEPARATED FROM -- OR ARE

    6      SEPARATED FROM THEIR CHILDREN.

    7                        THERE'S A CRITICAL DISTINCTION BETWEEN

    8      THOSE THAT ARE DETAINED AND THOSE THAT HAVE BEEN

    9      RELEASED.

   10                        ALL OF THE NAMED PLAINTIFFS HERE HAVE ALL

   11      BEEN RELEASED.      THEY HAVE ALL BEEN REUNITED.         SO WHY OR

   12      HOW COULD THEY BE ADEQUATE REPRESENTATIVES FOR THOSE

   13      THAT ARE STILL DETAINED?

   14                        THE GOVERNMENT DOESN'T DISPUTE THAT THOSE

   15      THAT ARE DETAINED ARE OWED AN ADEQUATE DUTY OF CARE.

   16                        BUT AS TO THOSE THAT HAVE BEEN RELEASED

   17      AND REUNITED, WHETHER OR NOT THEY'RE OWED ANY DUTY, WE

   18      JUST FINISHED DISCUSSING THAT.         BUT WHY WOULD THE NAMED

   19      PLAINTIFFS HERE, AND WHY -- GIVEN THAT THE PLAINTIFFS

   20      AND THEIR COUNSEL HAVE HAD AT LEAST TWO MONTHS' WORTH

   21      OF NOTICE THAT THERE ARE THESE INDIVIDUALS, WHY HAVE

   22      THEY NOT ADDED ANYONE TO THEIR CASE THAT DESCRIBES

   23      WHAT'S GOING ON WITH A DETAINED PERSON THAT IS

   24      SEPARATED FROM THEIR CHILD?

   25                        IN TERMS OF THE MS. L. LITIGATION AS IT
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 38 of 61 Page ID #:2469
                                                                              38

    1      APPLIES TO THIS CASE, AGAIN, THE PLAINTIFFS HAVE

    2      CONSISTENTLY STATED THAT THE CLASSES ARE THE SAME, THE

    3      PEOPLE INVOLVED ARE THE SAME.         THIS IS CLASSIC CLAIM

    4      SPLITTING.

    5                        THIS IS A CLAIM THAT SHOULD HAVE AND

    6      ACTUALLY WAS RAISED IN MS. L.         IT WAS A -- WE HAVE

    7      POINTED THIS OUT.       I BELIEVE WE SIGNALED THIS TO THE

    8      COURT CLOSE IN TIME TO THE CLASS ACTION HEARING.               I

    9      CAN'T REMEMBER IF IT WAS BEFORE OR AFTER, BUT IT WAS

   10      VERY CLOSE IN TIME.       THAT COUNSEL IN MS. L. SUGGESTED

   11      THAT THE GOVERNMENT SHOULD BE REQUIRED TO CREATE A FUND

   12      FOR MENTAL HEALTHCARE.        SO THAT'S AN ISSUE THEY COULD

   13      HAVE PURSUED.      THEY DID PURSUE.      WHETHER OR NOT THEY

   14      HAVE CONTINUED TO DO SO IS A DIFFERENT QUESTION.               IT'S

   15      A LITIGATION POINT FOR THEM.         BUT THAT IS CLASSIC CLAIM

   16      SPLITTING.     WHY SHOULD THIS CASE BE ALLOWED TO PROCEED

   17      WHEN IT'S IDENTICAL OTHERWISE?

   18                        THE DISTINCTION THAT THE PLAINTIFFS ARE

   19      TRYING TO MAKE HERE IS THAT THEY'RE SEEKING DIFFERENT

   20      RELIEF.    THAT DOES NOT MAKE IT AVOID CLAIM SPLITTING

   21      BECAUSE CLAIM SPLITTING INVOLVES ISSUES OF RES JUDICATA

   22      WHERE THEY COULD HAVE BROUGHT THIS ISSUE.            AND, IN

   23      FACT, HAVE IN MS. L.       IT HAS BEEN RAISED IN MS. L.

   24                  THE COURT:     JUST A MINUTE.

   25                        IF THERE'S A SETTLEMENT AGREEMENT IN
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 39 of 61 Page ID #:2470
                                                                             39

    1      MS. L., DO YOU KNOW WHETHER IT CONTAINS ANY RELEASES?

    2                  MR. HEYSE:     I AM NOT AWARE OF THE ENTIRE SCOPE

    3      OF THE MS. L. SETTLEMENT.        I BELIEVE IT'S NOT A TOTAL

    4      SETTLEMENT.     SO IT CALLS INTO QUESTION WHAT IS EXACTLY

    5      GOING ON.     I BELIEVE THEY'RE ACTUALLY FILING AN UPDATE

    6      IN MS. L. SOON.

    7                        WE'RE TRYING TO WORK WITH THEM HERE.

    8      AGAIN, GIVEN THE SHUTDOWN, THINGS ARE VERY COMPLICATED

    9      IN TERMS OF WHO WE CAN EVEN REACH.          SO THAT'S ALL

   10      PRETTY FLUID AT THIS POINT.

   11                        I CAN CERTAINLY TRY TO CLARIFY WITH THEM

   12      EXACTLY WHAT THAT SETTLEMENT MEANS.           BUT, AGAIN, EVEN

   13      IF THERE WAS A (INAUDIBLE), THIS WAS A CLAIM THAT COULD

   14      ARE HAVE BEEN BROUGHT IN MS. L. AND WASN'T.            SO THAT

   15      WOULD BE CLASSIC RES JUDICATA.

   16                        IT WOULD BE A CASE WHERE -- OR EVEN

   17      COLLATERAL ESTOPPEL.       IT'S AN ISSUE THAT HAS BEEN

   18      REACHED ON THE MERITS OR A WHOLE CASE HAS BEEN

   19      ADJUDICATED ON ITS MERITS, IF IT IS INDEED A COMPLETE

   20      SETTLEMENT.     THAT THEY DIDN'T BRING IT THERE DOES NOT

   21      SOMEHOW ENABLE THEM TO BRING IT HERE WHEN IT'S THE

   22      EXACT SAME PEOPLE INVOLVED AND THE EXACT SAME NUCLEUS

   23      OF FACTS.

   24                  THE COURT:     I UNDERSTAND THAT PART.

   25                        BUT DO YOU THINK THAT DETERMINATION CAN
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 40 of 61 Page ID #:2471
                                                                             40

    1      BE MADE WITHOUT EVALUATING THE SETTLEMENT AGREEMENT

    2      ITSELF?

    3                  MR. HEYSE:     I'M NOT SURE THAT'S ENTIRELY

    4      RELEVANT, YOUR HONOR, GIVEN MY STATEMENT THAT, IT'S A

    5      POINT THAT EITHER WAS OR COULD HAVE BEEN.            IT DOESN'T

    6      NECESSARILY HAVE TO HAVE BEEN RAISED.

    7                  THE COURT:     I UNDERSTAND.

    8                        BUT, ORDINARILY, A CLAIM PRECLUSION

    9      CONTEMPLATES THAT THERE'S A FINAL -- THERE'S AN END TO

   10      THE LITIGATION AND THERE'S A JUDGMENT.

   11                  MR. HEYSE:     RIGHT.

   12                        SO, YES, IN THAT CONTEXT, IT WOULD BE IF

   13      MS. L. IS ONGOING.       AND I BELIEVE IT IS.       I CAN

   14      CERTAINLY CONFIRM THAT, OR AT LEAST ATTEMPT TO SOON.

   15      BUT I BELIEVE MS. L. IS AN ONGOING MATTER DESPITE THE

   16      SETTLEMENT.     I BELIEVE THEY HAVE SETTLED CERTAIN

   17      ASPECTS, BUT NOT THE FULL CASE.

   18                        JUST TO REITERATE, I FOUND THE QUOTE FROM

   19      THE MS. L. PLEADING.       THEY REQUESTED THAT, QUOTE,

   20      "DEFENDANTS ESTABLISH A FUND TO PAY FOR PROFESSIONAL

   21      MENTAL HEALTH COUNSELING WHICH WILL BE USED TO TREAT

   22      CHILDREN WHO ARE SUFFERING FROM SEVERE TRAUMA AS A

   23      RESULT OF THEIR FORCIBLE SEPARATION FROM THEIR

   24      PARENTS."     THAT'S THE MS. L. MATTER, ECF NUMBER 104 AT

   25      PAGE 13.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 41 of 61 Page ID #:2472
                                                                             41

    1                  THE COURT:     ALL RIGHT.

    2                  MR. HEYSE:     ONE OTHER POINT, IF I MAY, AS TO

    3      THE FIRST TO FILE AND THE MOOTNESS EXCEPTIONS?

    4                        REGARDING WHETHER OR NOT THIS IS

    5      INHERENTLY TRANSITORY, THE PLAINTIFFS HAVE ACTUALLY

    6      NEVER ARGUED THAT, SO THAT WOULD BE A NEW POINT HERE.

    7      HAPPY TO PROVIDE ADDITIONAL BRIEFING ON IT, AS THE

    8      COURT REQUIRES.

    9                        AND THIS IS A DISTINCT DOCTRINE FROM

   10      THINGS THAT ARE CAPABLE OF REPETITION, BUT ESCAPING

   11      REVIEW.

   12                  THE COURT:     ALL RIGHT.    THANK YOU, MR. HEYSE.

   13                  MR. HEYSE:     YOU'RE WELCOME.

   14                  THE COURT:     MR. CRAIG?

   15                  MR. CRAIG:     YES, YOUR HONOR.

   16                        I'D LIKE TO START WITH THE MS. L.

   17      SETTLEMENT.     I HAVE A COPY OF THE SETTLEMENT AGREEMENT,

   18      WHICH I'M HAPPY TO PROFFER TO THE COURT, LODGE WITH THE

   19      COURT, AS THE COURT WISHES.

   20                        I WILL READ FROM THE SETTLEMENT

   21      AGREEMENT.     IT'S ACTUALLY A SETTLEMENT WITH RESPECT TO

   22      THREE DIFFERENT PIECES OF LITIGATION THAT HAVE BEEN

   23      KIND OF UNIFIED.

   24                        BUT AS TO THE MS. L. CLASS MEMBERS, IT

   25      STATES, "MS. L. CLASS MEMBERS AGREE TO REFRAIN FROM
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 42 of 61 Page ID #:2473
                                                                             42

    1      ADDITIONAL LITIGATION SEEKING IMMIGRATION OR ASYLUM

    2      RELATED INJUNCTIVE, DECLARATORY OR EQUITABLE RELIEF

    3      THAT ARISES FROM THE FACTS AND CIRCUMSTANCES SET FORTH

    4      IN MS. L., M.M.M. AND DORA COMPLAINTS RELATING TO THOSE

    5      PARENTS AND CHILDREN COVERED BY THIS PLAN, INCLUDING

    6      STATUTORY CLAIMS."

    7                        SO THAT IS A -- IT'S -- I WOULD NOT

    8      CHARACTERIZE IT EVEN AS A RELEASE SO MUCH AS SOMETHING

    9      AKIN COVENANT NOT TO SUE.        AND IT'S LIMITED, WHICH IS

   10      IMPORTANT HERE, BECAUSE IT'S LIMITED TO LITIGATION

   11      SEEKING IMMIGRATION OR ASYLUM-RELATED INJUNCTIVE,

   12      DECLARATORY OR EQUITABLE RELIEF.

   13                        AND THAT'S -- THAT LIMITATION DOES NOT

   14      ENCOMPASS WHAT WE'RE SEEKING IN THIS CASE, WHICH IS THE

   15      MENTAL HEALTHCARE SERVICES AND SCREENING THAT ARE

   16      REQUIRED BECAUSE OF THE GOVERNMENT'S DELIBERATE POLICY.

   17                        AND SO THEY HAVE BARGAINED FOR THE

   18      LIMITED SCOPE OF THIS, I'LL CALL IT, "COVENANT" IN THE

   19      MS. L. CASE.     THEY CANNOT NOW BE HEARD TO ATTEMPT TO

   20      EXPAND THAT SCOPE OF COVERAGE TO PREVENT US FROM

   21      BRINGING CLAIMS SEEKING ENTIRELY SEPARATE RELIEF FROM

   22      WHAT'S ON THOSE CASES.

   23                  THE COURT:     IS THE RELIEF YOU'RE SEEKING HERE

   24      LIMITED TO THE PARENTS' -- MENTAL HEALTH TREATMENT FOR

   25      PARENTS?
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 43 of 61 Page ID #:2474
                                                                             43

    1                  MR. CRAIG:     OUR CLIENTS ARE ALL PARENTS, OUR

    2      THREE NAMED PLAINTIFFS.        AND WE'RE SEEKING TO REPRESENT

    3      A CLASS OF PARENTS.

    4                        WE'RE SEEKING MENTAL HEALTHCARE SERVICES

    5      AND TREATMENT TO BE PROVIDED TO THE FAMILY UNIT.

    6                  THE COURT:     SLOW DOWN.

    7                  MR. CRAIG:     YES, YOUR HONOR.

    8                  THE COURT:     WELL, WHEN YOU SAY IT'S PROVIDED

    9      TO THE "FAMILY UNIT," IS THE RELIEF SOUGHT HERE RELIEF

   10      FOR PARENTS WHO ARE THE PLAINTIFFS AND THE PUTATIVE

   11      CLASS MEMBERS?

   12                  MR. CRAIG:     YES, YOUR HONOR.

   13                  THE COURT:     AND NOT THE CHILDREN?

   14                  MR. CRAIG:     YES, YOUR HONOR.

   15                  THE COURT:     AND SO IS IT YOUR -- IS WHAT

   16      YOU -- WHEN YOU JUST REFERRED TO THE "FAMILY UNIT," ARE

   17      YOU SAYING THAT, IF APPROPRIATE -- IF AN APPROPRIATE

   18      EVALUATION WERE MADE THAT CONTEMPLATED SOME

   19      COMMUNICATION INVOLVING PARENT AND CHILD OR TREATMENT

   20      INVOLVING PARENT AND CHILD, IT WOULD THEN BE REQUIRED?

   21                  MR. CRAIG:     YES, YOUR HONOR.

   22                        OUR EXPERTS HAVE SAID THAT THE VIOLENCE

   23      THAT WAS DONE HERE WAS DONE TO THE INTEGRITY OF THE

   24      FAMILY UNIT.     IT'S A MATTER OF TEARING CHILDREN AND

   25      PARENTS APART.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 44 of 61 Page ID #:2475
                                                                             44

    1                        AND THE THERAPY IS NEEDED TO PROVIDE

    2      PARENTS IN PARTICULAR WITH THE TOOLS THEY NEED TO, FOR

    3      EXAMPLE, EXPLAIN WHAT'S BEEN DONE, TO REASSURE THEIR

    4      CHILDREN THAT IT'S NOT GOING TO BE REPEATED, AND THAT

    5      THEY'RE SAFE NOW.

    6                  THE COURT:     MR. HEYSE, JUST WITH RESPECT TO

    7      ONE ISSUE.     IS THERE ANY OBJECTION IF THE COPY OF THE

    8      SETTLEMENT AGREEMENT IN THE MS. L. MATTER IS LODGED --

    9      IS FILED ON THE DOCKET HERE UNDER SEAL, IF IT WAS FILED

   10      UNDER SEAL?

   11                  MR. CRAIG:     IT'S NOT.

   12                  THE COURT:     IT IS ON DOCKET IN THE --

   13                  MR. CRAIG:     IT IS.

   14                  THE COURT:     MR. HEYSE, ANY OBJECTION IF THAT'S

   15      FILED HERE?

   16                  MR. HEYSE:     IF IT IS A PUBLIC DOCUMENT, NO.

   17      NO OBJECTION.

   18                  THE COURT:     WHY DON'T YOU AFTER THE --

   19      MR. CRAIG, BEFORE THAT'S FILED, I'D LIKE YOU TO CONFER

   20      WITH MR. HEYSE AND MAKE SURE THERE'S NO OBJECTION BASED

   21      ON THIS BEING A PUBLICLY-AVAILABLE DOCUMENT FROM THE

   22      DOCKET IN MS. L.

   23                        AND, IF SO, I'D LIKE YOU TO FILE A COPY

   24      HERE.

   25                  MR. CRAIG:     YES, OF COURSE, YOUR HONOR.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 45 of 61 Page ID #:2476
                                                                             45

    1                  THE COURT:     THANK YOU.

    2                        IT'LL BE LODGED RATHER THAN FILED.

    3                        OKAY.   MR. CRAIG, WITH RESPECT TO ANOTHER

    4      ISSUE RAISED BY MR. HEYSE, TRANSITION, ONE OF THE CASES

    5      WE'VE BEEN DISCUSSING INVOLVES A TRANSITION FOR

    6      PRESCRIPTION MEDICATIONS AND EXPECTATION OF A FEW WEEKS

    7      OF PRESCRIPTION MEDICATIONS TO PERMIT THE PERSON WHO

    8      WAS FORMERLY DETAINED TO OBTAIN A REFILL OF THAT

    9      PRESCRIPTION ELSEWHERE.

   10                        WHAT IS THE TRANSITION PERIOD THAT YOU'RE

   11      SEEKING -- FOR WHICH YOU'RE SEEKING RELIEF HERE?

   12                  MR. CRAIG:     IT'S -- IF YOU LOOK AT WAKEFIELD,

   13      THE STANDARD IS, THE AMOUNT OF TIME IT WOULD TAKE FOR

   14      THE PERSON TO OBTAIN THE NEEDED TREATMENT ON THEIR OWN.

   15                        SO, IN THIS CASE, WHAT WE'RE TALKING

   16      ABOUT, AGAIN, IS A KIND OF INVISIBLE, INTANGIBLE MENTAL

   17      INJURY.    IT'S NOT A BLEEDING LEG THAT ANYONE CAN TELL

   18      THAT REQUIRES STITCHES.        THIS IS A CASE WHERE PEOPLE

   19      ARE SUFFERED SEVERE PSYCHOLOGICAL TRAUMA AS A RESULT OF

   20      THE FAMILY SEPARATION POLICY THAT THE GOVERNMENT

   21      IMPLEMENTED.     AND OUR EXPERTS HAVE SAID THAT, THE

   22      SOONER THAT THE TREATMENT CAN BE PROVIDED, THE BETTER.

   23                        SO IT'S NOT POSSIBLE, AT THIS EARLY STAGE

   24      IN LITIGATION, TO SAY IT NEEDS TO BE A WEEK, TWO WEEKS,

   25      A MONTH.     IT'S GOING TO DEPEND ON THE ASSESSMENTS THAT
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 46 of 61 Page ID #:2477
                                                                              46

    1      ARE DONE OF THE PLAINTIFFS AND THE CLASS MEMBERS.

    2                        BUT WE THINK THAT AS -- IT WILL BE A

    3      LIMITED PERIOD UNDER THE WAKEFIELD PRONG.            BUT AS YOUR

    4      HONOR RECOGNIZED, THAT'S ONLY ONE OF THE TWO BASES ON

    5      WHICH WE'RE SEEKING THE RELIEF HERE.

    6                  THE COURT:     I UNDERSTAND.

    7                        BUT JUST STAYING WITH THAT ONE.         I KNOW

    8      WE'RE EXCEEDING, POTENTIALLY, THE MOTION TO DISMISS

    9      HERE.

   10                        BUT YOU'RE SEEKING A JUDICIAL ORDER THAT

   11      WOULD SAY -- HOW WOULD YOU -- HOW DO YOU CONTEND YOU

   12      DEFINE WHAT'S AN APPROPRIATE TRANSITION PERIOD IN AN

   13      ORDER GIVEN THAT YOU HAVE ESTIMATED THAT THIS MATTER

   14      MAY NOT BE READY FOR TRIAL FOR EIGHT MONTHS OR MORE AND

   15      THE GOVERNMENT THINKS MAYBE LONGER THAN THAT?

   16                  MR. CRAIG:     THIS IS A WELL KNOWN -- THE

   17      GOVERNMENT IS WELL AWARE OF THE SCREENING PROCESSES

   18      THAT NEED TO TAKE PLACE HERE.         THEY HAVE A FORM THAT

   19      WE'VE FILED.     AND WE THINK THAT, AS A FIRST STEP, THAT

   20      SCREENING SHOULD BE DONE FOR ALL THE CLASS MEMBERS.

   21                        ONCE THAT SCREENING HAS BEEN DONE, WE

   22      OUGHT TO BE IN A POSITION TO BETTER TO SAY, IF OUR

   23      RELIEF IS LIMITED TO WAKEFIELD ALONE, WHICH WE DON'T

   24      THINK IT SHOULD BE, THAT A REASONABLE TRANSITIONAL

   25      PERIOD FOR OUR PLAINTIFFS AND CLASS MEMBERS IS A
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 47 of 61 Page ID #:2478
                                                                             47

    1      CERTAIN LENGTH.      THIS, OBVIOUSLY, AGAIN, WE HAVE NOT

    2      HAD ANY DISCOVERY.       THIS IS THE MOTION TO DISMISS

    3      PHASE, FAIRLY EARLY IN THE CASE.

    4                        BUT I WOULD ALSO CALL THE COURT'S

    5      ATTENTION TO THE CIRCUMSTANCES THAT OUR PLAINTIFFS AND

    6      OUR CLASS MEMBERS FIND THEMSELVES IN.           THESE ARE NOT

    7      PEOPLE IN THE MAIN WHO ARE WELL INTEGRATED INTO

    8      AMERICAN SOCIETY AT PRESENT.         THEY DON'T, IN THE MAIN,

    9      HAVE HEALTH INSURANCE.        THEY DON'T, IN THE MAIN, HAVE

   10      JOBS OR SUBSTANTIAL RESOURCES OR FAMILIARITY DEALING

   11      WITH THE AMERICAN HEALTHCARE SYSTEM, AS COMPLEX AS WE

   12      ALL KNOW IT CAN BE.

   13                        THEY ARE, IN MANY CASES, FORBIDDEN FROM

   14      WORKING HERE, WHICH, OBVIOUSLY, COMPLICATES THEIR

   15      ABILITY TO ACCESS THE MEDICAL -- THE MENTAL HEALTHCARE

   16      SCREENING AND TREATMENT THAT WE ARE SEEKING HERE.

   17                        AND, IN MANY CASES, THEY MAY NOT KNOW

   18      THAT THEY SUFFER FROM THE INJURY THAT OUR EXPERTS SAY

   19      THEY ARE VERY LIKELY TO BE SUFFERING FROM, WHICH REALLY

   20      POINTS OUT THE LIMITATIONS OF THE GOVERNMENT'S ARGUMENT

   21      THAT THEY OUGHT TO HAVE SELF-IDENTIFIED TO THE WARDEN

   22      OR THE GUARDS IN THE FACILITIES IN WHICH THEY WERE

   23      DETAINED.

   24                        THESE ARE, AGAIN, INJURIES THAT ARE

   25      SERIOUS, SEVERE AND REAL, BUT NOT NECESSARILY
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 48 of 61 Page ID #:2479
                                                                             48

    1      IMMEDIATELY APPARENT TO SOMEONE WITHOUT MEDICAL

    2      TRAINING THAT EVEN COULD SELF-DIAGNOSE AND SAY, I

    3      MYSELF NEED THIS THERAPY.

    4                  THE COURT:     JUST A MINUTE.

    5                        AGAIN, WE'RE A BIT BEYOND THE MOTION TO

    6      DISMISS.

    7                        BUT ARE YOU SAYING THAT IF,

    8      HYPOTHETICALLY -- PUTTING ASIDE THE STATE CREATED

    9      DANGER DOCTRINE, AND WE'VE DISCUSSED THAT BEFORE.

   10                        BUT ARE YOU SAYING THAT AFTER -- IF,

   11      HYPOTHETICALLY, SCREENING WERE REQUIRED AND

   12      IMPLEMENTED, AT THAT POINT, THERE WOULD BE A FURTHER

   13      DETERMINATION AS TO WHAT CONSTITUTED TRANSITIONAL

   14      TREATMENT?

   15                  MR. CRAIG:     I THINK THAT'S RIGHT.       I THINK

   16      THAT'S RIGHT, YOUR HONOR.

   17                        I THINK THIS IS A -- WE'RE DEALING WITH

   18      AN ISSUE HERE WHERE WE KNOW WHAT THESE PEOPLE NEED.

   19      SOME OF THEM, WHEN THE SCREENING IS DONE, WILL FALL

   20      AWAY AND SAY THEY DON'T NEED THE TRAUMA-INFORMED

   21      THERAPY THAT IS NECESSARY FOR OTHERS.

   22                        OTHERS MAY BE ABLE TO ACHIEVE A

   23      SUBSTANTIAL THERAPEUTIC BENEFIT AFTER A SHORT COURSE,

   24      AND THAT MAY BE SUFFICIENT.

   25                        WHAT'S MISSING HERE FROM THE WAKEFIELD
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 49 of 61 Page ID #:2480
                                                                             49

    1      ANALYSIS THOUGH, I THINK, YOUR HONOR, IS, AGAIN, THE

    2      INDIVIDUALS DON'T NECESSARILY KNOW THAT THEY NEED THIS

    3      TREATMENT AT PRESENT.       THEY MAY FEEL THAT SOMETHING HAS

    4      GONE VERY WRONG IN THEIR LIVES.          THEY MAY FEEL THAT

    5      THEIR CHILD HAS REGRESSED, AS HAS BEEN REPORTED IN MANY

    6      CASES.    CHILDREN WHO WERE TOILET TRAINED ARE REGRESSING

    7      TO DIAPERS.

    8                        BUT THEY MAY NOT BE ABLE TO KIND OF PUT

    9      TWO-AND-TWO TOGETHER UNTIL THEY HAVE SOMEONE COME TO

   10      THEM AND SCREEN THEM AND SAY, "YOU HAVE SUFFERED A

   11      TRAUMA.    WE KNOW, AS MENTAL HEALTH EXPERTS, THAT TRAUMA

   12      CAN CAUSE THESE SORTS OF THINGS.          AND HERE ARE SOME

   13      TOOLS THAT YOU CAN USE TO ADDRESS THAT."

   14                        SO IF THE COURT PREFERRED TO HANDLE THIS

   15      IN KIND OF AN ITERATIVE FASHION, I --

   16                  THE COURT:     IF I ADOPTED -- IF I WERE

   17      PERSUADED TO DO WHAT YOU'VE JUST STATED, WOULD A CLASS

   18      PROCESS BE APPROPRIATE, OR WOULD THESE BE

   19      INDIVIDUALIZED DETERMINATIONS?

   20                  MR. CRAIG:     I THINK A CLASS PROCESS IS

   21      APPROPRIATE HERE, YOUR HONOR.

   22                        AND THE REASON IS, JUST AS IN ANY TOXIC

   23      TORT CASE OR ASBESTOS CASE, THE CLASS IS OFTEN DEFINED

   24      BY THE PEOPLE WHO ARE EXPOSED TO THE CONDITION.

   25                        DIFFERENT PEOPLE HAVE DIFFERENT REACTIONS
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 50 of 61 Page ID #:2481
                                                                             50

    1      TO IT.    SOME REQUIRE EXTENSIVE TREATMENT.          SOME REQUIRE

    2      ONLY A LIMITED AMOUNT OF TREATMENT.           SOME MAY NOT

    3      REQUIRE TREATMENT AT ALL.

    4                        BUT THE COMMON ISSUES HERE ARE CLEAR.

    5      EVERYONE IN THE CLASS WAS SUBJECT TO THE FAMILY

    6      SEPARATION POLICY.       EVERYONE IN THE CLASS IS AT

    7      ELEVATED RISK OF THE NEGATIVE CONSEQUENCES OF THE

    8      TRAUMA THAT WAS INFLICTED ON THEM.          EVERYONE HERE WOULD

    9      BENEFIT BY THE SCREENING, IF ONLY TO DETERMINE, YES,

   10      FURTHER TREATMENT IS NECESSARY OR, NO, THIS PERSON IS

   11      NOT SUFFERING FROM TRAUMA.

   12                  THE COURT:     OKAY.   IS THERE ANY OTHER ISSUE

   13      YOU WANTED TO ADDRESS?

   14                  MR. CRAIG:     I WOULD BRIEFLY ADDRESS THE

   15      COMPENSATORY RELIEF POINT THAT THE GOVERNMENT ATTEMPTED

   16      TO RAISE IN CONNECTION WITH THE SOVEREIGN IMMUNITY

   17      POINT.

   18                        VERY BRIEFLY, I WILL JUST CALL THE

   19      COURT'S ATTENTION TO THE FACT THAT THE PHRASE USED IN

   20      THE APA IS "MONEY DAMAGES."         IT IS NOT ANY KIND OF

   21      RELIEF THAT MIGHT BE CONSTRUED AS COMPENSATORY, "MONEY

   22      DAMAGES."

   23                        AND THE COURT IN BOWEN MADE VERY CLEAR

   24      THAT YOU SHOULD READ THE STATUTORY LANGUAGE, THE

   25      EXCEPTION -- IT'S AN EXCEPTION TO THE WAIVER OF
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 51 of 61 Page ID #:2482
                                                                             51

    1      SOVEREIGN IMMUNITY FOR MONEY DAMAGES.           AND THAT

    2      EXCEPTION OUGHT TO BE READ NARROWLY.

    3                        HERE, PLAINTIFFS ARE NOT SEEKING A

    4      DOLLAR.    WE ARE NOT SEEKING THE GOVERNMENT PUT A SINGLE

    5      NICKEL IN ANY PLAINTIFF OR CLASS MEMBER'S POCKET.

    6                        WE ARE SEEKING THE SERVICES TO WHICH THE

    7      PLAINTIFFS AND THE CLASS MEMBERS WERE ENTITLED BOTH IN

    8      DETENTION FOR A REASONABLE PERIOD THEREAFTER UNDER THE

    9      WAKEFIELD DOCTRINE, AND GOING FORWARD UNDER THE STATE

   10      CREATED DANGER DOCTRINE.        THAT'S JUST THE SERVICES TO

   11      WHICH THEY'RE ENTITLED.

   12                        IT IS NOT COMPENSATORY RELIEF MEANT TO

   13      MAKE THEM -- GIVE THEM A SUM OF MONEY TO TRY TO MAKE

   14      THEM WHOLE.     IT'S TO GIVE THEM THE SERVICES TO WHICH

   15      THEY WERE ENTITLED.

   16                  THE COURT:     ALL RIGHT.    THANK YOU, MR. CRAIG.

   17                  MR. CRAIG:     THANK YOU.

   18                  THE COURT:     MR. HEYSE, ANYTHING NEW?

   19                  MR. HEYSE:     YES, YOUR HONOR.

   20                        IF I MAY RESPOND?

   21                        ONE UPDATE, THE MS. L. SETTLEMENT IS

   22      ACTUALLY NOT A FINAL SETTLEMENT.          THE CASE IS NOT

   23      WRAPPING UP.     I BELIEVE MY OPPOSING COUNSEL SAID

   24      SOMETHING SIMILAR TO THAT EFFECT, BUT I HAVE RECEIVED

   25      CONFIRMATION FROM HIGH AUTHORITY IN THE JUSTICE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 52 of 61 Page ID #:2483
                                                                             52

    1      DEPARTMENT THAT THAT IS THE CASE.

    2                  THE COURT:     THAT'S FINE.

    3                        BUT THERE'S SOME -- WELL, I WANT THE TWO

    4      OF YOU TO CONFER AND SEE WHETHER YOU AGREE THAT THIS

    5      DOCUMENT THAT'S BEEN CITED CAN BE LODGED.

    6                  MR. HEYSE:     YES.   WE WILL CERTAINLY DISCUSS

    7      THAT, YOUR HONOR.

    8                  MR. CRAIG:     IF I MAY, YOUR HONOR --

    9                  THE COURT:     JUST A MINUTE.

   10                        GO AHEAD, MR. HEYSE.

   11                  MR. CRAIG:     I WILL JUST NOTE --

   12                  THE COURT:     JUST A MINUTE, PLEASE.

   13                        LET ME HEAR FROM MR. HEYSE.

   14                  MR. HEYSE:     REGARDING WAKEFIELD, WHAT THE

   15      PLAINTIFFS ARE DESCRIBING NOW IS A PRETTY REMARKABLE

   16      SHIFT BOTH FROM WHAT THEY HAVE ASKED FOR, BUT ALSO FROM

   17      WAKEFIELD ITSELF.

   18                        I'M PARAPHRASING.      I THINK I PRETTY

   19      ACCURATELY JOTTED DOWN THE QUOTE.          BUT THEY ASKED FOR

   20      THE AMOUNT OF TIME NEEDED TO OBTAIN TREATMENT ON THEIR

   21      OWN, IS THE TRANSITION PERIOD.         BUT, ALSO, THAT THAT'S

   22      NOT POSSIBLE AT THIS EARLY STAGE OF THE LITIGATION.

   23      SO, ESSENTIALLY, IT'S DEFERRING WHEN THE CLOCK STARTS,

   24      WHICH IS NOT AT ALL WHAT WAKEFIELD WAS ABOUT.

   25      WAKEFIELD WAS ABOUT THE IMMINENT NEED FOR CARE UPON
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 53 of 61 Page ID #:2484
                                                                              53

    1      RELEASE GIVEN THE INDIVIDUAL'S INABILITY TO OBTAIN CARE

    2      ON THEIR OWN.

    3                        SO TO SUGGEST THAT THE GOVERNMENT STILL

    4      HAS SOME KIND OF SCREENING BURDEN TO FIGURE OUT WHETHER

    5      OR NOT THESE INDIVIDUALS NEED CARE THAT THEY ALLEGEDLY

    6      DIDN'T GET, BUT THEY NEED IT NOW, AND THEN THAT STARTS

    7      THE CLOCK FOR HOW LONG THE GOVERNMENT HAS TO PROVIDE,

    8      IT IS VERY FAR AFIELD FROM WHAT WAKEFIELD ORIGINALLY

    9      DESCRIBED.

   10                        PLAINTIFFS ALSO HAVEN'T MENTIONED THE

   11      AVAILABILITY OF BOTH THE SAMSHA GRANT, WHICH I ALSO CAN

   12      CONFIRM IS UNAFFECTED BY THE SHUTDOWN.           I ALSO JUST GOT

   13      THAT INFORMATION.

   14                        BUT, ALSO, THE AVAILABILITY OF PRO BONO

   15      MENTAL HEALTHCARE THAT WAS DISCUSSED IN THE SAME BREATH

   16      AS I MENTIONED BEFORE IN MS. L. WHEN THEY WERE ASKING

   17      FOR THE GOVERNMENT TO CREATE A FUND THERE.

   18                        PLAINTIFFS ALSO DESCRIBE HOW THESE

   19      INDIVIDUALS -- THE PLAINTIFFS AND THE POTENTIAL

   20      PUTATIVE CLASS MEMBERS MAY LACK SOPHISTICATION.             THEY

   21      MAY LACK JOBS.      THEY'RE UNABLE TO NAVIGATE THE AMERICAN

   22      HEALTHCARE SYSTEM.       BUT, MOST SIGNIFICANTLY, THEY MAY

   23      NOT KNOW EVEN THAT THEY ARE INJURED.           THAT'S A PRETTY

   24      REMARKABLE STATEMENT THAT GOES TO THE SPECULATIVE

   25      NATURE OF THESE CLAIMS.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 54 of 61 Page ID #:2485
                                                                             54

    1                        PLAINTIFFS OWN WORDS DESCRIBE HOW

    2      INDIVIDUALS HAVE, QUOTE, "A VARIETY OF RESPONSES" TO

    3      THIS ALLEGED TRAUMA.       THAT FLATLY RENDERS THIS CASE

    4      INAPPROPRIATE FOR B(2) CLASS TREATMENT, WHICH REQUIRES

    5      THAT ANY RESOLUTION, ANY INJUNCTIVE RELIEF BENEFIT ALL

    6      OR NONE.     IT CAN'T BE PIECEMEAL.

    7                        SO WHAT THEY'RE ASKING FOR HERE IS A BIT

    8      OF, SOME OF COLUMN A, SOME OF COLUMN B, SOME OF COLUMN

    9      C, MAYBE SOME PEOPLE DON'T FIT INTO ANY OF THOSE

   10      COLUMNS.     IT'S SIMPLY NOT WHAT B(2) CLASSES ARE

   11      DESIGNED FOR.      THAT JUST DOESN'T MAKE ANY SENSE.

   12                        LASTLY, WITH RESPECT TO THE STATE-CREATED

   13      DANGER THEORY, SOMETHING I HAVEN'T HEARD MENTIONED AT

   14      ALL --

   15                  THE COURT:     WELL, I SHORTCUT THAT DISCUSSION,

   16      BUT GO AHEAD.

   17                  MR. HEYSE:     OKAY.   THANK YOU, YOUR HONOR.

   18                        THE ONE CRITICAL PART THAT IS ABSENT HERE

   19      IS THE NINTH CIRCUIT IN HENRY A. STATED THAT, THE

   20      STATE-CREATED DANGER THEORY ONLY APPLIES IF THE

   21      PLAINTIFF WAS HARMED BY A THIRD PARTY.           WE DON'T HAVE A

   22      THIRD PARTY HERE.

   23                        WHAT WE HAVE HERE IS AN INDIVIDUAL OR

   24      INDIVIDUALS TRYING TO BASICALLY FILE AND OBTAIN

   25      TORT-LIKE DAMAGES WITHOUT ANY OF THE TORT-LIKE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 55 of 61 Page ID #:2486
                                                                             55

    1      REQUIREMENTS.

    2                        THERE'S A VARIETY OF VEHICLES POTENTIALLY

    3      AVAILABLE TO THEM, BUT INJUNCTIVE RELIEF IS NOT THE

    4      APPROPRIATE VEHICLE.

    5                        TO GET THERE, IT REQUIRES EITHER

    6      STRETCHING WAKEFIELD FAR BEYOND ITS LIMITS, OR

    7      STRETCHING THE STATE-CREATED DANGER THEORY TO APPLY TO

    8      A SITUATION WHERE IT HAS NEVER PREVIOUSLY BEEN.

    9                  THE COURT:     ALL RIGHT.    THANK YOU.

   10                  MR. HEYSE:     THAT'S ALL I HAVE, YOUR HONOR.

   11                  THE COURT:     THANK YOU, MR. HEYSE.

   12                        IS THERE SOMETHING YOU WANTED TO ADD,

   13      BRIEFLY, MR. CRAIG?

   14                  MR. CRAIG:     YES, YOUR HONOR.      VERY, VERY

   15      BRIEFLY.

   16                        THERE'S NO SPECULATION HERE ABOUT THE

   17      EXISTENCE OF THE INJURY.        THERE'S -- GIVEN THE NATURE

   18      OF THE TRAUMA, NOT ONLY OUR EXPERTS HAVE RECOGNIZED

   19      THAT THIS TRAUMA HAS BEEN INFLICTED, BUT THE

   20      GOVERNMENT'S OWN OFFICIALS HAVE DONE SO, AS YOU HAVE

   21      SEEN IN OUR PRELIMINARY INJUNCTION REPLY.            TESTIMONY

   22      BEFORE CONGRESS ESTABLISHES THAT THE GOVERNMENT KNEW

   23      WELL THAT SEPARATING FAMILIES FROM -- PARENTS FROM

   24      CHILDREN WOULD INFLICT TRAUMA.          AND THEY HAD GRAVE

   25      CONCERNS ABOUT IT.       AND, YET, THE POLICY WENT FORWARD.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 56 of 61 Page ID #:2487
                                                                             56

    1                        AS TO THE WAKEFIELD POINT THAT THE

    2      GOVERNMENT WAS JUST RAISING, IT WOULD BE INEQUITABLE TO

    3      ALLOW THE GOVERNMENT TO ESCAPE ITS OBLIGATIONS TO

    4      PROVIDE THE REQUIRED SCREENING AND TREATMENT BOTH IN

    5      DETENTION AND FOR THE REASONABLE PERIOD THEREAFTER BY

    6      ALLOWING THEM TO RUN OUT THE CLOCK IN LITIGATION.              THEY

    7      SHOULD HAVE DONE THE SCREENING WHEN OUR PLAINTIFFS AND

    8      CLASS MEMBERS WERE DETAINED.

    9                        FAILING THAT, THEY SHOULD HAVE DONE IT

   10      WHEN WE FILED OUR COMPLAINT IN JULY WHEN AT LEAST ONE

   11      OF OUR PLAINTIFFS WAS STILL DETAINED.           THEY DID NOT.

   12                        AND FOR THEM TO SAY, NOW THAT TIME HAS

   13      ELAPSED, THAT WAKEFIELD -- THE CLOCK HAS RUN OUT IS

   14      ALLOWING THEM TO TAKE ADVANTAGE OF THEIR OWN

   15      NONFEASANCE.

   16                        ONE VERY BRIEF PROCEDURAL POINT BEFORE I

   17      WRAP UP.     THE MS. L. SETTLEMENT AGREEMENT, I'LL

   18      REPRESENT TO THE COURT THAT I FOUND IT ON PACER.             IT

   19      HAS BEEN FILED PUBLICLY.        I WILL CONFER WITH COUNSEL

   20      AND LODGE IT.      BUT I WANTED TO MAKE THAT CLEAR, THAT'S

   21      WHERE WE GOT IT.

   22                  THE COURT:     NO, I UNDERSTAND.

   23                        I THINK THE ISSUE IS, WHETHER IT'S A

   24      FINAL AGREEMENT OR AN INTERIM ONE.          I THINK THAT'S WHAT

   25      WAS BEING RAISED BY MR. HEYSE.
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 57 of 61 Page ID #:2488
                                                                             57

    1                  MR. CRAIG:     I SEE.

    2                        AND LIKE I SAID, WE WILL CONFER ON THAT.

    3                        JUST TO WRAP.     THE STATE-CREATED DANGER

    4      DOCTRINE, THE GOVERNMENT IS JUST NOT ACCURATELY

    5      DESCRIBING THE STATE OF NINTH CIRCUIT LAW.

    6                        AS YOUR HONOR RECOGNIZED IN HIS TENTATIVE

    7      RULING AT THE OUTSET, THE DOCTRINE HAS BEEN APPLIED TO

    8      EXPOSING PEOPLE TO THE COLD, TO A STATE OFFICIAL

    9      EJECTING SOMEONE FROM A BAR ON A VERY COLD NIGHT, AND

   10      THEM SUBSEQUENTLY DYING OF HYPOTHERMIA.

   11                        IT APPLIED IN A CASE WHERE GOVERNMENT

   12      SUPERVISORS REQUIRED A SUBORDINATE TO WORK IN A

   13      MOLD-INFESTED FACILITY IN A CASE THAT THE GOVERNMENT

   14      ITSELF CITED IN ITS PRIOR BRIEFING.

   15                        SO IT'S JUST NOT ACCURATE THAT THE NINTH

   16      CIRCUIT REQUIRES A THIRD PARTY.

   17                  THE COURT:     ALL RIGHT.    THANK YOU.

   18                  MR. CRAIG:     THANK YOU.

   19                  THE COURT:     HERE'S WHAT I'D LIKE YOU TO DO

   20      THEN:

   21                        AS WE'VE DISCUSSED MORE THAN ONCE, I'D

   22      LIKE COUNSEL, PLEASE, TO CONFER ABOUT LODGING A COPY OF

   23      THE AGREEMENT OR THE -- WHATEVER ITS SCOPE IS IN THE

   24      MS. L. MATTER.

   25                        SECOND, I'D LIKE THE GOVERNMENT TO
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 58 of 61 Page ID #:2489
                                                                             58

    1      PROVIDE, WITHIN 14 DAYS, AN UPDATE, IF THERE IS ONE --

    2      UPDATE OR A STATEMENT THAT THERE'S NOT -- THEY DON'T

    3      HAVE -- THE GOVERNMENT DOESN'T HAVE AN UPDATE

    4      CONCERNING WHETHER ANY OF THE PUTATIVE CLASS MEMBERS IS

    5      STILL BEING DETAINED.

    6                        AND, FINALLY, I'D LIKE COUNSEL TO CONFER

    7      FURTHER WITH RESPECT TO A POTENTIAL SETTLEMENT PROCESS.

    8      YOU'VE ALREADY DISCUSSED IT HERE.

    9                        I RECOGNIZE WHAT -- I'VE HEARD WHAT YOU

   10      HAVE SAID.     AND I UNDERSTAND THAT THE GOVERNMENT THINKS

   11      IT WAS -- BELIEVES THAT SOME FURTHER RESPONSE FROM THE

   12      PLAINTIFFS MAY BE APPROPRIATE.

   13                        I UNDERSTAND THAT EACH SIDE THINKS THERE

   14      MAY BE SOME CONCERNS ABOUT WHETHER IT WOULD BE

   15      PRODUCTIVE.

   16                        I THINK BOTH SIDES SEEM TO AGREE THAT, IF

   17      THERE WERE SOMETHING MEANINGFUL TO DISCUSS, DOING SO

   18      WITH A BENCH OFFICER MIGHT BE PRODUCTIVE.            SO I'D LIKE

   19      YOU TO HAVE ANOTHER DISCUSSION ABOUT THAT.

   20                        AND, WITHIN A WEEK, JUST FILE A REPORT ON

   21      THE PROCEDURAL, NOT SUBSTANCE.         NOT WHAT ANYBODY HAS

   22      SAID OR OFFERED OR NOT OFFERED OR ANYTHING LIKE THAT.

   23      JUST DO YOU THINK THAT THERE WOULD BE A -- WHAT IS

   24      YOUR -- WHAT ARE YOUR CURRENT COLLECTIVE AND/OR

   25      RESPECTIVE VIEWS ON WHETHER THERE COULD BE A PRODUCTIVE
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 59 of 61 Page ID #:2490
                                                                             59

    1      MEANS OF DISCUSSING A POTENTIAL RESOLUTION OF THIS

    2      MATTER?

    3                        AND IF SO, WHEN?

    4                        I MEAN, IS IT AFTER THEIR RULINGS ON

    5      CURRENT MOTIONS?

    6                        HOW DO YOU SEE IT?

    7                        AND I URGE YOU TO GIVE THAT SOME SERIOUS

    8      THOUGHT.

    9                        AND TO THE EXTENT THAT YOU THINK THAT THE

   10      PROCESS MIGHT BE FACILITATED BY WORKING WITH A BENCH

   11      OFFICER, PLEASE MAKE THAT NOTE SO THAT I CAN CONSIDER

   12      HOW BEST TO ADDRESS THAT, SHOULD THAT BE NEEDED OR

   13      APPROPRIATE.

   14                        ANYTHING ELSE WE NEED TO DO TODAY?

   15                  MR. CRAIG:     NO, YOUR HONOR.

   16                  THE COURT:     MR. HEYSE?

   17                  MR. HEYSE:     IF I MAY MENTION, YOUR HONOR?

   18      GIVEN THE SHUTDOWN, WE'RE OBVIOUSLY GOING TO DO

   19      EVERYTHING WE CAN TO COMPLY WITH THESE DEADLINES.

   20      UNFORTUNATELY, WE ARE AT THE MERCY OF SEVERE

   21      UNAVAILABILITY OF RESOURCES AND --

   22                  THE COURT:     NO, I UNDERSTAND.

   23                  MR. HEYSE:     -- FLAT OUT PEOPLE.

   24                        SO TO THE EXTENT WE CAN'T --

   25                  THE COURT:     IF YOU CAN'T, THEN YOU'LL TELL ME
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 60 of 61 Page ID #:2491
                                                                             60

    1      THAT.    I UNDERSTAND.

    2                        THAT'S WHAT I MEANT WHEN I SAID, "GIVE ME

    3      AN UPDATE."     IF YOU CANNOT DO IT, YOU'LL TELL ME, FOR

    4      EXAMPLE, WITH THOSE PEOPLE WHO MAY STILL BE DETAINED,

    5      IF THAT'S INFORMATION THAT YOU CANNOT ASSEMBLE BECAUSE

    6      YOU DON'T HAVE THE ABILITY TO ACCESS THOSE WHO MIGHT

    7      KNOW, THEN YOU'LL TELL ME THAT.

    8                        I RECOGNIZE IT MEANS YOU HAVE TO WRITE A

    9      REPORT, BUT I'D LIKE TO KEEP UP TO DATE.

   10                  MR. HEYSE:     RIGHT.   I HAVE TO GET THIS

   11      AUTHORIZED AND DECLARED ACCEPTED WORK FOR US TO

   12      CONTINUE WORK AFTER TODAY'S FOR PURPOSES OF THE

   13      HEARING.

   14                  THE COURT:     I'VE TRIED TO LIMIT WHAT I EXPECT

   15      FROM YOU TO A NARROW GROUP OF ACTIONS.

   16                        OKAY.   THANK YOU.

   17                  MR. CRAIG:     THANK YOU, YOUR HONOR.

   18                  MR. HEYSE:     THANK YOU, YOUR HONOR.

   19                        (END OF PROCEEDINGS)

   20

   21

   22

   23

   24

   25
Case 2:18-cv-06081-JAK-SK Document 178 Filed 01/16/19 Page 61 of 61 Page ID #:2492



    1                     CERTIFICATE OF OFFICIAL REPORTER

    2

    3      COUNTY OF LOS ANGELES              )
                                              )
    4      STATE OF CALIFORNIA                )

    5
                             I, ALEXANDER T. JOKO, FEDERAL OFFICIAL
    6
           COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT
    7
           COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY
    8
           CERTIFY THAT PURSUANT TO SECTION 753, TITLE 28, UNITED
    9
           STATES CODE, THAT THE FOREGOING IS A TRUE AND CORRECT
   10
           TRANSCRIPT OF THE STENOGRAPHICALLY REPORTED PROCEEDINGS
   11
           HELD IN THE ABOVE-ENTITLED MATTER, AND THAT THE
   12
           TRANSCRIPT PAGE FORMAT IS IN CONFORMANCE WITH THE
   13
           REGULATIONS OF THE JUDICIAL CONFERENCE OF THE UNITED
   14
           STATES.
   15
           DATE:     JANUARY 15, 2018
   16

   17

   18                              /S/ ALEXANDER T. JOKO
                                   ________________________________
   19                              ALEXANDER T. JOKO, CSR NO. 12272
                                   FEDERAL OFFICIAL COURT REPORTER
   20

   21

   22

   23

   24

   25
